Exhibit 10.5

 

Velodyne LiDAR, Inc.

 

2016 Stock Plan

 

Adopted on July 26, 2016

 



 

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1. ESTABLISHMENT AND PURPOSE 1       SECTION 2. ADMINISTRATION 1
(a)   Committees of the Board of Directors 1 (b)   Authority of the Board of
Directors 1     SECTION 3. ELIGIBILITY 1 (a)   General Rule 1 (b)   Ten-Percent
Stockholders 1     SECTION 4. STOCK SUBJECT TO PLAN 2 (a)   Basic Limitation 2
(b)   Additional Shares 2     SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES
OF SHARES 2 (a)   Stock Grant or Purchase Agreement 2 (b)   Duration of Offers
and Nontransferability of Rights 2 (c)   Purchase Price 3     SECTION 6. TERMS
AND CONDITIONS OF OPTIONS 3 (a)   Stock Option Agreement 3 (b)   Number of
Shares 3 (c)   Exercise Price 3 (d)   Exercisability 3 (e)   Basic Term 3
(f)   Termination of Service (Except by Death) 3 (g)   Leaves of Absence 4
(h)   Death of Optionee 4 (i)    Restrictions on Transfer of Options 5 (j)    No
Rights as a Stockholder 5 (k)   Modification, Extension and Assumption of
Options 5 (l)    Company’s Right to Cancel Certain Options 5     SECTION 7.
PAYMENT FOR SHARES 5 (a)   General Rule 5 (b)   Services Rendered 5
(c)   Promissory Note 5 (d)   Surrender of Stock 6 (e)   Exercise/Sale 6
(f)    Net Exercise 6 (g)   Other Forms of Payment 6     SECTION 8. TERMS AND
CONDITIONS OF RESTRICTED STOCK UNITS 6 (a)   Restricted Stock Unit Agreement 6

 



i 

 

 

(b)   Payment for Restricted Stock Units 6 (c)   Vesting Conditions 6
(d)   Forfeiture 7 (e)   Leaves of Absence 7 (f)   Voting and Dividend Rights 7
(g)   Form and Time of Settlement of Restricted Stock Units 7 (h)   Death of
Recipient 7 (i)    Creditors’ Rights 7 (j)    Modification, Extension and
Assumption of Restricted Stock Units 8 (k)   Restrictions on Transfer of
Restricted Stock Units 8     SECTION 9. ADJUSTMENT OF SHARES 8 (a)   General 8
(b)   Corporate Transactions 8 (c)   Reservation of Rights 10     SECTION 10.
MISCELLANEOUS PROVISIONS 10 (a)   Securities Law Requirements 10 (b)   No
Retention Rights 10 (c)   Treatment as Compensation 11 (d)   Governing Law 11
(e)   Conditions and Restrictions on Shares 11 (f)   Tax Matters 11     SECTION
11. DURATION AND AMENDMENTS; STOCKHOLDER APPROVAL 12 (a)   Term of the Plan 12
(b)   Right to Amend or Terminate the Plan 12 (c)   Effect of Amendment or
Termination 12 (d)   Stockholder Approval 12     SECTION 12. DEFINITIONS 13

 



ii 

 

 

Velodyne LiDAR, Inc. 2016 Stock Plan

 

SECTION 1.ESTABLISHMENT AND PURPOSE.

 

The purpose of this Plan is to offer persons selected by the Company an
opportunity to acquire a proprietary interest in the success of the Company, or
to increase such interest, by acquiring Shares of the Company’s Stock. The Plan
provides for the direct award or sale of Shares, the grant of Options to
purchase Shares and the grant of Restricted Stock Units. Options granted under
the Plan may be ISOs intended to qualify under Code Section 422 or NSOs which
are not intended to so qualify.

 

Capitalized terms are defined in Section 12.

 

SECTION 2.ADMINISTRATION.

 

(a)           Committees of the Board of Directors. The Plan may be administered
by one or more Committees. Each Committee shall consist, as required by
applicable law, of one or more members of the Board of Directors who have been
appointed by the Board of Directors. Each Committee shall have such authority
and be responsible for such functions as the Board of Directors has assigned to
it. If no Committee has been appointed, the entire Board of Directors shall
administer the Plan. Any reference to the Board of Directors in the Plan shall
be construed as a reference to the Committee (if any) to whom the Board of
Directors has assigned a particular function.

 

(b)           Authority of the Board of Directors. Subject to the provisions of
the Plan, the Board of Directors shall have full authority and discretion to
take any actions it deems necessary or advisable for the administration of the
Plan. Notwithstanding anything to the contrary in the Plan, with respect to the
terms and conditions of Awards granted to Participants outside the United
States, the Board of Directors may vary from the provisions of the Plan to the
extent it determines it necessary and appropriate to do so; provided that it may
not vary from those Plan terms requiring stockholder approval pursuant to
Section 11(d) below. All decisions, interpretations and other actions of the
Board of Directors shall be final and binding on all Participants and all
persons deriving their rights from a Participant.

 

SECTION 3.ELIGIBILITY.

 

(a)           General Rule. Only Employees, Outside Directors and Consultants
shall be eligible for the grant of NSOs, Restricted Stock Units or the direct
award or sale of Shares.1 Only Employees shall be eligible for the grant of
ISOs.

 

(b)           Ten-Percent Stockholders. A person who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries shall not be eligible for the grant of an
ISO unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the Date of Grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the Date of Grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of Code
Section 424(d) shall be applied.

 

 



1 Note that special considerations apply if the Company proposes to grant awards
to an Employee or Consultant of a Parent company.

 



1

 

 

SECTION 4.STOCK SUBJECT TO PLAN.

 

(a)           Basic Limitation. Not more than 5,263,731 Shares may be issued
under the Plan, subject to Subsection (b) below and Section 8(a).2 All of these
Shares may be issued upon the exercise of ISOs. The number of Shares that are
subject to Awards outstanding at any time under the Plan may not exceed the
number of Shares that then remain available for issuance under the Plan. The
Company, during the term of the Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan. Shares
offered under the Plan may be authorized but unissued Shares or treasury Shares.

 

(b)           Additional Shares. In the event that Shares previously issued
under the Plan are reacquired by the Company, such Shares shall be added to the
number of Shares then available for issuance under the Plan. In the event that
Shares that otherwise would have been issuable under the Plan are withheld by
the Company in payment of the Purchase Price, Exercise Price or withholding
taxes, such Shares shall remain available for issuance under the Plan. In the
event that an outstanding Award for any reason expires or is canceled, the
Shares allocable to the Award shall be added to the number of Shares then
available for issuance under the Plan. To the extent a Restricted Stock Unit is
settled in cash, the cash settlement shall not reduce the number of Shares
remaining available for issuance under the Plan.

 

SECTION 5.TERMS AND CONDITIONS OF AWARDS OR SALES OF SHARES.

 

(a)           Stock Grant or Purchase Agreement. Each award of Shares under the
Plan shall be evidenced by a Stock Grant Agreement between the Grantee and the
Company. Each sale of Shares under the Plan (other than upon exercise of an
Option) shall be evidenced by a Stock Purchase Agreement between the Purchaser
and the Company. Such award or sale shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Board of Directors deems
appropriate for inclusion in a Stock Grant Agreement or Stock Purchase
Agreement. The provisions of the various Stock Grant Agreements and Stock
Purchase Agreements entered into under the Plan need not be identical.

 

(b)           Duration of Offers and Nontransferability of Rights. Any right to
purchase Shares under the Plan (other than an Option) shall automatically expire
if not exercised by the Purchaser within 30 days (or such other period as may be
specified in the Award Agreement) after the grant of such right was communicated
to the Purchaser by the Company. Such right is not transferable and may be
exercised only by the Purchaser to whom such right was granted.

 

 



2 Please refer to Exhibit A for a schedule of the initial share reserve and any
subsequent increases in the reserve.

 



2

 

 

(c)          Purchase Price. The Board of Directors shall determine the Purchase
Price of Shares to be offered under the Plan at its sole discretion. The
Purchase Price shall be payable in a form described in Section 7.

 

SECTION 6.TERMS AND CONDITIONS OF OPTIONS.

 

(a)          Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. The Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan and that the Board of Directors deems appropriate for
inclusion in a Stock Option Agreement. The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.

 

(b)          Number of Shares. Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 8. The Stock Option
Agreement shall also specify whether the Option is an ISO or an NSO.

 

(c)          Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an Option shall not be less than 100% of
the Fair Market Value of a Share on the Date of Grant, and in the case of an ISO
a higher percentage may be required by Section 3(b). Subject to the preceding
sentence, the Exercise Price shall be determined by the Board of Directors at
its sole discretion. The Exercise Price shall be payable in a form described in
Section 7. This Subsection (c) shall not apply to an Option granted pursuant to
an assumption of, or substitution for, another option in a manner that complies
with Code Section 424(a) (whether or not the Option is an ISO).

 

(d)          Exercisability. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. No Option
shall be exercisable unless the Optionee (i) has delivered an executed copy of
the Stock Option Agreement to the Company or (ii) otherwise agrees to be bound
by the terms of the Stock Option Agreement. The Board of Directors shall
determine the exercisability provisions of the Stock Option Agreement at its
sole discretion.

 

(e)          Basic Term. The Stock Option Agreement shall specify the term of
the Option. The term shall not exceed 10 years from the Date of Grant, and in
the case of an ISO, a shorter term may be required by Section 3(b). Subject to
the preceding sentence, the Board of Directors at its sole discretion shall
determine when an Option is to expire.

 

(f)           Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following dates:

 

(i)            The expiration date determined pursuant to Subsection (e) above;

 



3

 

 

(ii)           The date three months after the termination of the Optionee’s
Service for any reason other than Disability, or such earlier or later date as
the Board of Directors may determine (but in no event earlier than 30 days after
the termination of the Optionee’s Service); or

 

(iii)          The date six months after the termination of the Optionee’s
Service by reason of Disability, or such later date as the Board of Directors
may determine.

 

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

 

(g)          Leaves of Absence. For purposes of Subsection (f) above, Service
shall be deemed to continue while the Optionee is on a bona fide leave of
absence, if such leave was approved by the Company in writing and if continued
crediting of Service for this purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Company).

 

(h)          Death of Optionee. If an Optionee dies while the Optionee is in
Service, then the Optionee’s Options shall expire on the earlier of the
following dates:

 

(i)            The expiration date determined pursuant to Subsection (e) above;
or

 

(ii)           The date 12 months after the Optionee’s death, or such earlier or
later date as the Board of Directors may determine (but in no event earlier than
six months after the Optionee’s death).

 

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

 



4

 

 

(i)            Restrictions on Transfer of Options. An Option shall be
transferable by the Optionee only by (i) a beneficiary designation, (ii) a will
or (iii) the laws of descent and distribution, except as provided in the next
sentence. If the applicable Stock Option Agreement so provides, an NSO shall
also be transferable by gift or domestic relations order to a Family Member of
the Optionee. An ISO may be exercised during the lifetime of the Optionee only
by the Optionee or by the Optionee’s guardian or legal representative.

 

(j)            No Rights as a Stockholder. An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by the Optionee’s Option until such person files a notice of exercise,
pays the Exercise Price and satisfies all applicable withholding taxes pursuant
to the terms of such Option.

 

(k)          Modification, Extension and Assumption of Options. Within the
limitations of the Plan, the Board of Directors may modify, extend or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options or a different type of Award for the same or a different number of
Shares and at the same or a different Exercise Price (if applicable). The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, impair the Optionee’s rights or increase the Optionee’s
obligations under such Option.

 

(l)            Company’s Right to Cancel Certain Options. Any other provision of
the Plan or a Stock Option Agreement notwithstanding, the Company shall have the
right at any time to cancel an Option that was not granted in compliance with
Rule 701 under the Securities Act. Prior to canceling such Option, the Company
shall give the Optionee not less than 30 days’ notice in writing. If the Company
elects to cancel such Option, it shall deliver to the Optionee consideration
with an aggregate Fair Market Value equal to the excess of (i) the Fair Market
Value of the Shares subject to such Option as of the time of the cancellation
over (ii) the Exercise Price of such Option. The consideration may be delivered
in the form of cash or cash equivalents, in the form of Shares, or a combination
of both. If the consideration would be a negative amount, such Option may be
cancelled without the delivery of any consideration.

 

SECTION 7.PAYMENT FOR SHARES.

 

(a)           General Rule. The entire Purchase Price or Exercise Price of
Shares issued under the Plan shall be payable in cash or cash equivalents at the
time when such Shares are purchased, except as otherwise provided in this
Section 7. In addition, the Board of Directors in its sole discretion may also
permit payment through any of the methods described in (b) through (g) below.

 

(b)           Services Rendered. Shares may be awarded under the Plan in
consideration of services rendered to the Company, a Parent or a Subsidiary
prior to the Award.

 

(c)           Promissory Note. All or a portion of the Purchase Price or
Exercise Price (as the case may be) of Shares issued under the Plan may be paid
with a full-recourse promissory note. The Shares shall be pledged as security
for payment of the principal amount of the promissory note and interest thereon.
The interest rate payable under the terms of the promissory note shall not be
less than the minimum rate (if any) required to avoid the imputation of
additional interest under the Code. Subject to the foregoing, the Board of
Directors (at its sole discretion) shall specify the term, interest rate,
amortization requirements (if any) and other provisions of such note.

 



5

 

 

(d)           Surrender of Stock. All or any part of the Exercise Price may be
paid by surrendering, or attesting to the ownership of, Shares that are already
owned by the Optionee. Such Shares shall be surrendered to the Company in good
form for transfer and shall be valued at their Fair Market Value as of the date
when the Option is exercised.

 

(e)           Exercise/Sale. If the Stock is publicly traded, all or part of the
Exercise Price and any withholding taxes may be paid by the delivery (on a form
prescribed by the Company) of an irrevocable direction to a securities broker
approved by the Company to sell Shares and to deliver all or part of the sales
proceeds to the Company.

 

(f)            Net Exercise.  An Option may permit exercise through a “net
exercise” arrangement pursuant to which the Company will reduce the number of
Shares issued upon exercise by the largest whole number of Shares having an
aggregate Fair Market Value (determined by the Board of Directors as of the
exercise date) that does not exceed the aggregate Exercise Price or the sum of
the aggregate Exercise Price plus all or a portion of the minimum amount
required to be withheld under applicable tax law (with the Company accepting
from the Optionee payment of cash or cash equivalents to satisfy any remaining
balance of the aggregate Exercise Price and, if applicable, any additional
withholding obligation not satisfied through such reduction in Shares); provided
that to the extent Shares subject to an Option are withheld in this manner, the
number of Shares subject to the Option following the net exercise will be
reduced by the sum of the number of Shares withheld and the number of Shares
delivered to the Optionee as a result of the exercise.

 

(g)           Other Forms of Payment. To the extent that an Award Agreement so
provides, the Purchase Price or Exercise Price of Shares issued under the Plan
may be paid in any other form permitted by the Delaware General Corporation Law,
as amended.

 

SECTION 8.TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS.

 

(a)           Restricted Stock Unit Agreement. Each grant of Restricted Stock
Units under the Plan shall be evidenced by a Restricted Stock Unit Agreement
between the Recipient and the Company. Such Restricted Stock Units shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions that are not inconsistent with the Plan and which
the Board of Directors deems appropriate for inclusion in a Restricted Stock
Unit Agreement. The provisions of the various Restricted Stock Unit Agreements
entered into under the Plan need not be identical.

 

(b)           Payment for Restricted Stock Units. No cash consideration shall be
required of the Recipient in connection with the grant of Restricted Stock
Units.

 

(c)           Vesting Conditions. Restricted Stock Units may or may not be
subject to vesting, as determined in the discretion of the Board of Directors.
Vesting may occur, in full or in installments, upon the satisfaction of the
vesting conditions specified in the Restricted Stock Unit Agreement, which may
include continued employment or other Service, achievement of performance goals
and/or such other criteria as the Board of Directors may determine. A Restricted
Stock Unit Agreement may provide for accelerated vesting upon specified events.

 



6

 

 

(d)           Forfeiture. Unless a Restricted Stock Unit Agreement provides
otherwise, upon termination of the Recipient’s Service and upon such other times
specified in the Restricted Stock Unit Agreement, any unvested Restricted Stock
Units shall be forfeited to the Company.

 

(e)           Leaves of Absence. For this purpose, Service will not cease if a
Recipient is on a bona fide leave of absence that was approved by the Company in
writing and if continued crediting of Service for this purpose is expressly
required by the terms of such leave or by applicable law (as determined by the
Company).

 

(f)            Voting and Dividend Rights. The Recipient of Restricted Stock
Units shall have no voting rights. Prior to settlement or forfeiture, any
Restricted Stock Unit granted under the Plan may, at the discretion of the Board
of Directors, carry with it a right to dividend equivalents. Such right entitles
the Recipient to be credited with an amount equal to all cash dividends paid on
one Share while the Restricted Stock Unit is outstanding. Dividend equivalents
may be converted into additional Restricted Stock Units. Settlement of dividend
equivalents may be made in the form of cash, in the form of Shares, or in a
combination of both. Prior to distribution, any dividend equivalents that are
not paid shall be subject to the same conditions and restrictions as the
Restricted Stock Units to which they attach.

 

(g)           Form and Time of Settlement of Restricted Stock Units. Settlement
of vested Restricted Stock Units may be made in the form of (i) cash, (ii)
Shares or (iii) any combination of both, as determined by the Board of
Directors. The actual number of Restricted Stock Units eligible for settlement
may be larger or smaller than the number included in the original Award, based
on predetermined performance factors. Vested Restricted Stock Units shall be
settled in such manner and at such time(s) as specified in the Restricted Stock
Unit Agreement. Until Restricted Stock Units are settled, the number of such
Restricted Stock Units shall be subject to adjustment pursuant to Section 9.

 

(h)           Death of Recipient. Any Restricted Stock Units that become
distributable after the Recipient’s death shall be distributed to the
Recipient’s beneficiary or beneficiaries, if any have been designated, or if no
beneficiary was designated or if no designated beneficiary survives the
Recipient, then any Restricted Stock Units that become payable after the
Recipient’s death shall be distributed to his or her estate. Each Recipient
under the Plan may designate one or more beneficiaries for this purpose by
filing the prescribed form with the Company. A beneficiary designation may be
changed by filing the prescribed form with the Company at any time before the
Recipient’s death.

 

(i)            Creditors’ Rights. A Recipient of Restricted Stock Units shall
have no rights other than those of a general creditor of the Company. Restricted
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.

 



7

 

 

(j)          Modification, Extension and Assumption of Restricted Stock Units.
Within the limitations of the Plan, the Board of Directors may modify, extend or
assume outstanding Restricted Stock Units. The foregoing notwithstanding, no
modification of a Restricted Stock Unit shall, without the consent of the
Recipient, impair the Recipient’s rights or increase the Recipient’s obligations
under such Restricted Stock Unit.

 

(k)         Restrictions on Transfer of Restricted Stock Units. A Restricted
Stock Unit shall be transferable by the Recipient only by (i) a beneficiary
designation, (ii) a will or (iii) the laws of descent and distribution or, if
the Board of Directors so provides, in a Restricted Stock Unit Agreement or
otherwise, a Restricted Stock Unit shall also be transferable by gift or
domestic relations order to a Family Member of the Recipient.

 

SECTION 9.ADJUSTMENT OF SHARES.

 

(a)          General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number and kind of Shares available for
future grants under Section 4, (ii) the number and kind of Shares covered by
each outstanding and unexpired Award, (iii) the Exercise Price under each
outstanding Option and the Purchase Price applicable to any unexercised stock
purchase right and (iv) any repurchase price that applies to Shares granted
under the Plan pursuant to the terms of a Company repurchase right under the
applicable Award Agreement. In the event of a declaration of an extraordinary
dividend payable in a form other than Shares in an amount that has a material
effect on the Fair Market Value of the Stock, a recapitalization, a spin-off, or
a similar occurrence, the Board of Directors at its sole discretion may make
appropriate adjustments in one or more of the items listed in clauses (i)
through (iv) above; provided, however, that the Board of Directors shall in any
event make such adjustments as may be required by Section 25102(o) of the
California Corporations Code. No fractional Shares shall be issued under the
Plan as a result of an adjustment under this Section 9(a), although the Board of
Directors in its sole discretion may make a cash payment in lieu of fractional
Shares.

 

(b)          Corporate Transactions. In the event that the Company is a party to
a merger or consolidation, or in the event of a sale of all or substantially all
of the Company’s stock or assets, all Shares acquired under the Plan and all
Options and other Plan Awards outstanding on the effective date of the
transaction shall be treated in the manner described in the definitive
transaction agreement (or, in the event the transaction does not entail a
definitive agreement to which the Company is party, in the manner determined by
the Board of Directors in its capacity as administrator of the Plan, with such
determination having final and binding effect on all parties), which agreement
or determination need not treat all Awards (or all portions of an Award) in an
identical manner. The treatment specified in the transaction agreement or as
determined by the Board of Directors may include (without limitation) one or
more of the following with respect to each outstanding Award:

 

(i)            Continuation of the outstanding Award by the Company (if the
Company is the surviving corporation).

 



8

 

 



(ii)           Assumption of the Award by the surviving corporation or its
parent, provided that the assumption of Options shall be in a manner that
complies with Code Section 409A (whether or not the Option is an ISO) and, if so
determined by the Board of Directors, with Code Section 424(a) (if the Option is
an ISO).

 

(iii)          Substitution by the surviving corporation or its parent of
equivalent awards for outstanding Awards (including but not limited to an award
to acquire the same consideration paid to the holders of shares in the
transaction) provided that the assumption of Options shall be in a manner that
complies with Code Section 409A (whether or not the Option is an ISO) and, if so
determined by the Board of Directors, with Code Section 424(a) (if the Option is
an ISO).

 

(iv)          Cancellation of the Option and a payment to the Optionee with
respect to each Share subject to the portion of the Option that is vested as of
the transaction date equal to the excess of (A) the value, as determined by the
Board of Directors in its absolute discretion, of the property (including cash)
received by the holder of a share of Stock as a result of the transaction, over
(B) the per-Share Exercise Price of the Option (such excess, the “Spread”). 
Such payment shall be made in the form of cash, cash equivalents, or securities
of the surviving corporation or its parent having a value equal to the Spread. 
In addition, any escrow, holdback, earn-out or similar provisions in the
transaction agreement may apply to such payment to the same extent and in the
same manner as such provisions apply to the holders of Stock. If the Spread
applicable to an Option is zero or a negative number, then the Option may be
cancelled without making a payment to the Optionee.

 

(v)           Cancellation of the Option without the payment of any
consideration; provided that the Optionee shall be notified of such treatment
and given an opportunity to exercise the Option (to the extent the Option is
vested or becomes vested as of the effective date of the transaction) during a
period of not less than five (5) business days preceding the effective date of
the transaction, unless (A) a shorter period is required to permit a timely
closing of the transaction and (B) such shorter period still offers the Optionee
a reasonable opportunity to exercise the Option. Any exercise of the Option
during such period may be contingent upon the closing of the transaction.

 

(vi)          Suspension of the Optionee’s right to exercise the Option during a
limited period of time preceding the closing of the transaction if such
suspension is administratively necessary to permit the closing of the
transaction.

 

(vii)         Termination of any right the Optionee has to exercise the Option
prior to vesting in the Shares subject to the Option (i.e., “early exercise”),
such that following the closing of the transaction the Option may only be
exercised to the extent it is vested.

 



9

 

 

(viii)        The cancellation of outstanding Restricted Stock Units and a
payment to the Recipient with respect to each Share subject to the portion of
the Restricted Stock Unit that is vested as of the transaction date equal to the
value, as determined by the Board of Directors in its absolute discretion, of
the property (including cash) received by the holder of a share of Stock as a
result of the transaction (the “Transaction Value”). Such payment shall be made
in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent having a value equal to the Transaction Value. In
addition, any escrow, holdback, earn-out or similar provisions in the
transaction agreement may apply to such payment to the same extent and in the
same manner as such provisions apply to the holders of Stock. In the event that
a Restricted Stock Unit is subject to Code Section 409A, the payment described
in this Section 9(b)(viii) shall be made on the settlement date specified in the
applicable Restricted Stock Unit Agreement, provided that settlement may be
accelerated in accordance with Treasury Regulation 1.409A-3(j)(4). Any action
taken under this Section 9(b)(viii) must either preserve a Restricted Stock
Unit’s status as exempt from Code Section 409A or comply with Code Section 409A.

 

For the avoidance of doubt, the Board of Directors has discretion to accelerate,
in whole or part, the vesting and exercisability of an Award in connection with
a corporate transaction covered by this Section 9(b).

 

(c)           Reservation of Rights. Except as provided in this Section 9, a
Participant shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to an Award or the Exercise Price of an Option. The grant of an
Award pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

 

SECTION 10.     MISCELLANEOUS PROVISIONS.

 

(a)           Securities Law Requirements. Shares shall not be issued under the
Plan unless, in the opinion of counsel acceptable to the Board of Directors, the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Securities
Act, the rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Company shall
not be liable for a failure to issue Shares as a result of such requirements.

 

(b)           No Retention Rights. Nothing in the Plan or in any Award under the
Plan shall confer upon the Participant any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
the Participant) or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without cause.

 



10

 

 

(c)           Treatment as Compensation. Any compensation that an individual
earns or is deemed to earn under this Plan shall not be considered a part of his
or her compensation for purposes of calculating contributions, accruals or
benefits under any other plan or program that is maintained or funded by the
Company, a Parent or a Subsidiary.

 

(d)           Governing Law. The Plan and all Awards under the Plan shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, as such laws are applied to contracts entered into and performed in
such State.

 

(e)           Conditions and Restrictions on Shares. Shares issued under the
Plan shall be subject to such forfeiture conditions, rights of repurchase,
rights of first refusal, other transfer restrictions and such other terms and
conditions as the Board of Directors may determine. Such conditions and
restrictions shall be set forth in the applicable Award Agreement and shall
apply in addition to any restrictions that may apply to holders of Shares
generally. In addition, Shares issued under the Plan shall be subject to
conditions and restrictions imposed either by applicable law or by Company
policy, as adopted from time to time, designed to ensure compliance with
applicable law or laws with which the Company determines in its sole discretion
to comply including in order to maintain any statutory, regulatory or tax
advantage.

 

(f)            Tax Matters.

 

(i)            As a condition to the award, grant, issuance, vesting, purchase,
exercise or transfer of any Award, or Shares issued pursuant to any Award,
granted under this Plan, the Participant shall make such arrangements as the
Board of Directors may require or permit for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with such event.

 

(ii)           Unless otherwise expressly set forth in an Award Agreement, it is
intended that Awards granted under the Plan shall be exempt from Code Section
409A, and any ambiguity in the terms of an Award Agreement and the Plan shall be
interpreted consistently with this intent. To the extent an Award is not exempt
from Code Section 409A (any such Award, a “409A Award”), any ambiguity in the
terms of such Award and the Plan shall be interpreted in a manner that to the
maximum extent permissible supports the Award’s compliance with the requirements
of that statute. Notwithstanding anything to the contrary permitted under the
Plan, in no event shall a modification of an Award not already subject to Code
Section 409A be given effect if such modification would cause the Award to
become subject to Code Section 409A unless the parties explicitly acknowledge
and consent to the modification as one having that effect. A 409A Award shall be
subject to such additional rules and requirements as specified by the Board of
Directors from time to time in order for it to comply with the requirements of
Code Section 409A. In this regard, if any amount under a 409A Award is payable
upon a “separation from service” to an individual who is considered a “specified
employee” (as each term is defined under Code Section 409A), then no such
payment shall be made prior to the date that is the earlier of (i) six months
and one day after the Participant’s separation from service or (ii) the
Participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to Section 409A(a)(1). In addition, if a
transaction subject to Section 9(b) constitutes a payment event with respect to
any 409A Award, then the transaction with respect to such Award must also
constitute a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Code Section 409A.

 



11

 

 

(iii)          Neither the Company nor any member of the Board of Directors
shall have any liability to a Participant in the event an Award held by the
Participant fails to achieve its intended characterization under applicable tax
law.

 

SECTION 11.     DURATION AND AMENDMENTS; STOCKHOLDER APPROVAL.

 

(a)           Term of the Plan. The Plan, as set forth herein, shall become
effective on the date of its adoption by the Board of Directors, subject to
approval of the Company’s stockholders under Subsection (d) below. The Plan
shall terminate automatically 10 years after the later of (i) the date when the
Board of Directors adopted the Plan or (ii) the date when the Board of Directors
approved the most recent increase in the number of Shares reserved under
Section 4 that was also approved by the Company’s stockholders. The Plan may be
terminated on any earlier date pursuant to Subsection (b) below.

 

(b)           Right to Amend or Terminate the Plan. Subject to Subsection (d)
below, the Board of Directors may amend, suspend or terminate the Plan at any
time and for any reason.

 

(c)           Effect of Amendment or Termination. No Shares shall be issued or
sold and no Award granted under the Plan after the termination thereof, except
upon exercise of an Option (or any other right to purchase Shares) granted under
the Plan prior to such termination. The termination of the Plan, or any
amendment thereof, shall not affect any Share previously issued or any Award
previously granted under the Plan.

 

(d)           Stockholder Approval. To the extent required by applicable law,
the Plan will be subject to approval of the Company’s stockholders within 12
months of its adoption date. To the extent required by applicable law, any
amendment of the Plan will be subject to the approval of the Company’s
stockholders within 12 months of the amendment date if it (i) increases the
number of Shares available for issuance under the Plan (except as provided in
Section 9), or (ii) materially changes the class of persons who are eligible for
the grant of ISOs. In addition, an amendment effecting any other material change
to the Plan terms will be subject to approval of the Company’s stockholder only
if required by applicable law. Stockholder approval shall not be required for
any other amendment of the Plan.

 



12

 

 

SECTION 12.      DEFINITIONS.

 

(a)           “Award” means any award granted under the Plan, including an
Option, Restricted Stock Unit or the grant or sale of Shares.

 

(b)           “Award Agreement” means a Stock Grant Agreement, Stock Option
Agreement, Stock Purchase Agreement or Restricted Stock Unit Agreement.

 

(c)           “Board of Directors” means the Board of Directors of the Company,
as constituted from time to time.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means a committee of the Board of Directors, as
described in Section 2(a).

 

(f)            “Company” means Velodyne LiDAR, Inc., a Delaware corporation.

 

(g)           “Consultant” means a person, excluding Employees and Outside
Directors, who performs bona fide services for the Company, a Parent3 or a
Subsidiary as a consultant or advisor and who qualifies as a consultant or
advisor under Rule 701(c)(1) of the Securities Act or under Instruction
A.1.(a)(1) of Form S-8 under the Securities Act.

 

(h)           “Date of Grant” means the date of grant specified in the
applicable Stock Option Agreement, which date shall be the later of (i) the date
on which the Board of Directors resolved to grant the Option or (ii) the first
day of the Optionee’s Service.

 

(i)            “Disability” means that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

 

(j)            “Employee” means any individual who is a common-law employee of
the Company, a Parent4 or a Subsidiary.

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(l)            “Exercise Price” means the amount for which one Share may be
purchased upon exercise of an Option, as specified by the Board of Directors in
the applicable Stock Option Agreement.

 

(m)          “Fair Market Value” means the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

 



 



3 Note that special considerations apply if the Company proposes to grant awards
to consultant or advisor of a Parent company.

4 Note that special considerations apply if the Company proposes to grant awards
to an Employee of a Parent company.

 



13

 

 

(n)           “Family Member” means (i) any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Participant’s household (other than a tenant or employee), (iii) a trust in
which persons described in Clause (i) or (ii) have more than 50% of the
beneficial interest, (iv) a foundation in which persons described in Clause (i)
or (ii) or the Participant control the management of assets and (v) any other
entity in which persons described in Clause (i) or (ii) or the Participant own
more than 50% of the voting interests.

 

(o)           “Grantee” means a person to whom the Board of Directors has
awarded Shares under the Plan.

 

(p)           “ISO” means an Option that qualifies as an incentive stock option
as described in Code Section 422(b). Notwithstanding its designation as an ISO,
an Option that does not qualify as an ISO under applicable law shall be treated
for all purposes as an NSO.

 

(q)           “NSO” means an Option that does not qualify as an incentive stock
option as described in Code Section 422(b) or 423(b).

 

(r)            “Option” means an ISO or NSO granted under the Plan and entitling
the holder to purchase Shares.

 

(s)           “Optionee” means a person who holds an Option.

 

(t)            “Outside Director” means a member of the Board of Directors who
is not an Employee.

 

(u)           “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

(v)           “Participant” means a Grantee, Optionee or Purchaser.

 

(w)          “Plan” means this Velodyne LiDAR, Inc. 2016 Stock Plan.

 

(x)           “Purchase Price” means the consideration for which one Share may
be acquired under the Plan (other than upon exercise of an Option), as specified
by the Board of Directors.

 

(y)           “Purchaser” means a person to whom the Board of Directors has
offered the right to purchase Shares under the Plan (other than upon exercise of
an Option).

 

(z)            “Recipient” means “a person to whom the Board of Directors has
awarded Restricted Stock Units under the Plan.

 



14

 

 

(aa)         “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one Share, as awarded under the Plan.

 

(bb)         “Restricted Stock Unit Agreement” means the agreement between the
Company and the Recipient of a Restricted Stock Unit that contains the terms,
conditions and restrictions pertaining to such Restricted Stock Unit.

 

(cc)         “Securities Act” means the Securities Act of 1933, as amended.

 

(dd)        “Service” means service as an Employee, Outside Director or
Consultant.

 

(ee)         “Share” means one share of Stock, as adjusted in accordance with
Section 9 (if applicable).

 

(ff)          “Stock” means the Common Stock of the Company.

 

(gg)        “Stock Grant Agreement” means the agreement between the Company and
a Grantee who is awarded Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the award of such Shares.

 

(hh)        “Stock Option Agreement” means the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
the Optionee’s Option.

 

(ii)           “Stock Purchase Agreement” means the agreement between the
Company and a Purchaser who purchases Shares under the Plan that contains the
terms, conditions and restrictions pertaining to the purchase of such Shares.

 

(jj)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 



15

 

 

Exhibit A

 

Schedule of Shares Reserved for Issuance under the Plan

 

Date of Board
Approval

 

Date of Stockholder
Approval 

 

Number of
Shares Added

 

Cumulative Number
of Shares

  July 26, 2016  July 26, 2016  Not Applicable   5,263,731 

 

Summary of Modifications and Amendments to the Plan

 

The following is a summary of material modifications made to the Plan (including
any material deviations from the Gunderson Dettmer precedent form used to create
the Plan): N/A.

 



E-1

 

 

Velodyne LiDAR, Inc. 2016 Stock Plan

 

Notice of Stock Option Grant (Installment Exercise)

 

The Optionee has been granted the following option to purchase shares of the
Common Stock of Velodyne LiDAR, Inc.:

 

Name of Optionee:  «Name»      Total Number of Shares:  «TotalShares»      Type
of Option:  «ISO» Incentive Stock Option (ISO)         «NSO» Nonstatutory Stock
Option (NSO)      Exercise Price per Share:  $«PricePerShare»      Date of
Grant:  «DateGrant»      Date Exercisable:  This option may be exercised with
respect to the first «Percent»% of the Shares subject to this option when the
Optionee completes «CliffPeriod» months of continuous Service beginning with the
Vesting Commencement Date set forth below. This option may be exercised with
respect to an additional «Fraction»% of the Shares subject to this option when
the Optionee completes each month of continuous Service thereafter.      Vesting
Commencement Date:  «VestComDate»      Expiration Date:  «ExpDate». This option
expires earlier if the Optionee’s Service terminates earlier, as provided in
Section 6 of the Stock Option Agreement, or if the Company engages in certain
corporate transactions, as provided in Section 9(b) of the Plan.       

By signing below, the Optionee and the Company agree that this option is granted
under, and governed by the terms and conditions of, the 2016 Stock Plan and the
Stock Option Agreement. Both of these documents are attached to, and made a part
of, this Notice of Stock Option Grant. Section 13 of the Stock Option Agreement
includes important acknowledgements of the Optionee.

 

Optionee:  Velodyne LiDAR, Inc.              By:              Title:  

 





 

 

THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Velodyne LiDAR, Inc. 2016 Stock Plan:

Stock Option Agreement (Installment Exercise)

 

SECTION 1. Grant Of Option.

 

(a)           Option. On the terms and conditions set forth in the Notice of
Stock Option Grant and this Agreement, the Company grants to the Optionee on the
Date of Grant the option to purchase at the Exercise Price the number of Shares
set forth in the Notice of Stock Option Grant. The Exercise Price is agreed to
be at least 100% of the Fair Market Value per Share on the Date of Grant (110%
of Fair Market Value if this option is designated as an ISO in the Notice of
Stock Option Grant and Section 3(b) of the Plan applies). This option is
intended to be an ISO or an NSO, as provided in the Notice of Stock Option
Grant.

 

(b)           $100,000 Limitation. Even if this option is designated as an ISO
in the Notice of Stock Option Grant, it shall be deemed to be an NSO to the
extent (and only to the extent) required by the $100,000 annual limitation under
Section 422(d) of the Code.

 

(c)           Stock Plan and Defined Terms. This option is granted pursuant to
the Plan, a copy of which the Optionee acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Except as otherwise defined in this Agreement (including without limitation
Section 14 hereof), capitalized terms shall have the meaning ascribed to such
terms in the Plan.

 

SECTION 2. Right To Exercise.

 

(a)           Exercisability. Subject to Subsection (b) below and the other
conditions set forth in this Agreement, all or part of this option may be
exercised prior to its expiration at the time or times set forth in the Notice
of Stock Option Grant.

 

(b)           Stockholder Approval. Any other provision of this Agreement
notwithstanding, no portion of this option shall be exercisable at any time
prior to the approval of the Plan by the Company’s stockholders.

 





 

 

SECTION 3. No Transfer Or Assignment Of Option.

 

Except as otherwise provided in this Agreement, this option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process.

 

SECTION 4. Exercise Procedures.

 

(a)           Notice of Exercise. The Optionee or the Optionee’s representative
may exercise this option by: (i) signing and delivering written notice to the
Company pursuant to Section 12(c) specifying the election to exercise this
option, the number of Shares for which it is being exercised and the form of
payment and (ii) delivering payment, in a form permissible under Section 5, for
the full amount of the Purchase Price (together with any applicable withholding
taxes under Subsection (b)). In the event that this option is being exercised by
the representative of the Optionee, the notice shall be accompanied by proof
(satisfactory to the Company) of the representative’s right to exercise this
option.

 

(b)           Withholding Taxes. In the event that the Company determines that
it is required to withhold any tax (including without limitation any income tax,
social insurance contributions, payroll tax, payment on account or other
tax-related items arising in connection with the Optionee’s participation in the
Plan and legally applicable to the Optionee (the “Tax-Related Items”)) as a
result of the grant, vesting or exercise of this option, or as a result of the
transfer of shares acquired upon exercise of this option, the Optionee, as a
condition of this option, shall make arrangements satisfactory to the Company to
enable it to satisfy all Tax-Related Items. The Optionee acknowledges that the
responsibility for all Tax-Related Items is the Optionee’s and may exceed the
amount actually withheld by the Company (or its affiliate or agent).

 

(c)           Issuance of Shares. After satisfying all requirements for exercise
of this option, the Company shall cause to be issued one or more certificates
evidencing the Shares for which this option has been exercised. Such Shares
shall be registered (i) in the name of the person exercising this option,
(ii) in the names of such person and his or her spouse as community property or
as joint tenants with the right of survivorship or (iii) with the Company’s
consent, in the name of a revocable trust. Until the issuance of the Shares has
been entered into the books and records of the Company or a duly authorized
transfer agent of the Company, no right to vote, receive dividends or any other
right as a stockholder will exist with respect to such Shares. The Company shall
cause such certificates to be delivered to or upon the order of the person
exercising this option.

 

SECTION 5. Payment For Stock.

 

(a)           Cash. All or part of the Purchase Price may be paid in cash or
cash equivalents.

 

(b)           Surrender of Stock. At the discretion of the Board of Directors,
all or any part of the Purchase Price may be paid by surrendering, or attesting
to the ownership of, Shares that are already owned by the Optionee. Such Shares
shall be surrendered to the Company in good form for transfer and shall be
valued at their Fair Market Value as of the date when this option is exercised.

 



2

 

 

(c)           Exercise/Sale. All or part of the Purchase Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company. However, payment pursuant to this Subsection (c) shall be permitted
only if (i) Stock then is publicly traded and (ii) such payment does not violate
applicable law.

 

SECTION 6. Term And Expiration.

 

(a)           Basic Term. This option shall in any event expire on the
expiration date set forth in the Notice of Stock Option Grant, which date is 10
years after the Date of Grant (five years after the Date of Grant if this option
is designated as an ISO in the Notice of Stock Option Grant and Section 3(b) of
the Plan applies).

 

(b)           Termination of Service (Except by Death). If the Optionee’s
Service terminates for any reason other than death, then this option shall
expire on the earliest of the following occasions:

 

(i)            The expiration date determined pursuant to Subsection (a) above;

 

(ii)           The date three months after the termination of the Optionee’s
Service for any reason other than Disability; or

 

(iii)          The date six months after the termination of the Optionee’s
Service by reason of Disability.

 

The Optionee may exercise all or part of this option at any time before its
expiration under the preceding sentence, but only to the extent that this option
had become exercisable before the Optionee’s Service terminated. When the
Optionee’s Service terminates, this option shall expire immediately with respect
to the number of Shares for which this option is not yet exercisable. In the
event that the Optionee dies after termination of Service but before the
expiration of this option, all or part of this option may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired this option directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
this option had become exercisable before the Optionee’s Service terminated.
Once this option (or portion thereof) has terminated, the Optionee shall have no
further rights with respect to the option (or portion thereof) or to the
underlying Shares.

 

(c)           Death of the Optionee. If the Optionee dies while in Service, then
this option shall expire on the earlier of the following dates:

 

(i)            The expiration date determined pursuant to Subsection (a) above;
or

 



3

 

 

(ii)           The date 12 months after the Optionee’s death.

 

All or part of this option may be exercised at any time before its expiration
under the preceding sentence by the executors or administrators of the
Optionee’s estate or by any person who has acquired this option directly from
the Optionee by beneficiary designation, bequest or inheritance, but only to the
extent that this option had become exercisable before the Optionee’s death. When
the Optionee dies, this option shall expire immediately with respect to the
number of Shares for which this option is not yet exercisable. Once this option
(or portion thereof) has terminated, the Optionee shall have no further rights
with respect to the option (or portion thereof) or to the underlying Shares.

 

(d)           Extension of Post-Termination Exercise Periods. Following the date
on which the Company’s Stock is first listed for trading on an established
securities market, if during any part of the exercise period described in
Subsections (b)(ii) or (iii) or Subsection (c)(ii) above the exercise of this
option would be prohibited solely because the issuance of Shares upon such
exercise would violate the registration requirements under the Securities Act or
a similar provision of other applicable law, then instead of terminating at the
end of such prescribed period, the then-vested portion of this option will
instead remain outstanding and not expire until the earlier of (i) the
expiration date determined pursuant to Section 6(a) above or (ii) the date on
which the then-vested portion of this option has been exercisable without
violation of applicable law for the aggregate period (which need not be
consecutive) after termination of the Optionee’s Service specified in the
applicable Subsection above.

 

(e)           Part-Time Employment and Leaves of Absence. If the Optionee
commences working on a part-time basis, then the Company may adjust the vesting
schedule set forth in the Notice of Stock Option Grant. If the Optionee goes on
a leave of absence, then the Company may adjust the vesting schedule set forth
in the Notice of Stock Option Grant in accordance with the Company’s leave of
absence policy or the terms of such leave. Except as provided in the preceding
sentence, Service shall be deemed to continue for any purpose under this
Agreement while the Optionee is on a bona fide leave of absence, if (i) such
leave was approved by the Company in writing and (ii) continued crediting of
Service for such purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company). Service shall be deemed to
terminate when such leave ends, unless the Optionee immediately returns to
active work.

 

(f)            Notice Concerning ISO Treatment. Even if this option is
designated as an ISO in the Notice of Stock Option Grant, it ceases to qualify
for favorable tax treatment as an ISO to the extent that it is exercised:

 

(i)            More than three months after the date when the Optionee ceases to
be an Employee for any reason other than death or permanent and total disability
(as defined in Section 22(e)(3) of the Code);

 

(ii)           More than 12 months after the date when the Optionee ceases to be
an Employee by reason of permanent and total disability (as defined in
Section 22(e)(3) of the Code); or

 



4

 

 

(iii)          More than three months after the date when the Optionee has been
on a leave of absence for three months, unless the Optionee’s reemployment
rights following such leave were guaranteed by statute or by contract.

 

SECTION 7. Right Of First Refusal.

 

(a)           Right of First Refusal. In the event that the Optionee proposes to
sell, pledge or otherwise transfer to a third party any Shares acquired under
this Agreement, or any interest in such Shares, the Company shall have the Right
of First Refusal with respect to all (and not less than all) of such Shares. If
the Optionee desires to transfer Shares acquired under this Agreement, the
Optionee shall give a written Transfer Notice to the Company describing fully
the proposed transfer, including the number of Shares proposed to be
transferred, the proposed transfer price, the name and address of the proposed
Transferee and proof satisfactory to the Company that the proposed sale or
transfer will not violate any applicable federal, State or foreign securities
laws. The Transfer Notice shall be signed both by the Optionee and by the
proposed Transferee and must constitute a binding commitment of both parties to
the transfer of the Shares. The Company shall have the right to purchase all,
and not less than all, of the Shares on the terms of the proposal described in
the Transfer Notice (subject, however, to any change in such terms permitted
under Subsection (b) below) by delivery of a notice of exercise of the Right of
First Refusal within 30 days after the date when the Transfer Notice was
received by the Company.

 

(b)           Transfer of Shares. If the Company fails to exercise its Right of
First Refusal within 30 days after the date when it received the Transfer
Notice, the Optionee may, not later than 90 days following receipt of the
Transfer Notice by the Company, conclude a transfer of the Shares subject to the
Transfer Notice on the terms and conditions described in the Transfer Notice,
provided that any such sale is made in compliance with applicable federal, State
and foreign securities laws and not in violation of any other contractual
restrictions to which the Optionee is bound. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Optionee, shall again be subject to the
Right of First Refusal and shall require compliance with the procedure described
in Subsection (a) above. If the Company exercises its Right of First Refusal,
the parties shall consummate the sale of the Shares on the terms set forth in
the Transfer Notice within 60 days after the date when the Company received the
Transfer Notice (or within such longer period as may have been specified in the
Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Shares was to be made in a form other than cash or
cash equivalents paid at the time of transfer, the Company shall have the option
of paying for the Shares with cash or cash equivalents equal to the present
value of the consideration described in the Transfer Notice.

 

(c)           Additional or Exchanged Securities and Property. In the event of a
merger or consolidation of the Company, a sale of all or substantially all of
the Company’s stock or assets, any other corporate reorganization, a stock
split, the declaration of a stock dividend, the declaration of an extraordinary
dividend payable in a form other than stock, a spin-off, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities, any securities or other property (including
cash or cash equivalents) that are by reason of such transaction exchanged for,
or distributed with respect to, any Shares subject to this Section 7 shall
immediately be subject to the Right of First Refusal. Appropriate adjustments to
reflect the exchange or distribution of such securities or property shall be
made to the number and/or class of the Shares subject to this Section 7.

 



5

 

 

(d)           Termination of Right of First Refusal. Any other provision of this
Section 7 notwithstanding, in the event that the Stock is readily tradable on an
established securities market when the Optionee desires to transfer Shares, the
Company shall have no Right of First Refusal, and the Optionee shall have no
obligation to comply with the procedures prescribed by Subsections (a) and (b)
above.

 

(e)           Permitted Transfers. This Section 7 shall not apply to (i) a
transfer by beneficiary designation, will or intestate succession or (ii) a
transfer to one or more members of the Optionee’s Immediate Family or to a trust
established by the Optionee for the benefit of the Optionee and/or one or more
members of the Optionee’s Immediate Family, provided in either case that the
Transferee agrees in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. If the Optionee transfers any Shares acquired
under this Agreement, either under this Subsection (e) or after the Company has
failed to exercise the Right of First Refusal, then this Agreement shall apply
to the Transferee to the same extent as to the Optionee.

 

(f)            Termination of Rights as Stockholder. If the Company makes
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Shares to be purchased in accordance with
this Section 7, then after such time the person from whom such Shares are to be
purchased shall no longer have any rights as a holder of such Shares (other than
the right to receive payment of such consideration in accordance with this
Agreement). Such Shares shall be deemed to have been purchased in accordance
with the applicable provisions hereof, whether or not the certificate(s)
therefor have been delivered as required by this Agreement.

 

(g)           Assignment of Right of First Refusal. The Board of Directors may
freely assign the Company’s Right of First Refusal, in whole or in part. Any
person who accepts an assignment of the Right of First Refusal from the Company
shall assume all of the Company’s rights and obligations under this Section 7.

 

SECTION 8. Legality Of Initial Issuance.

 

No Shares shall be issued upon the exercise of this option unless and until the
Company has determined that:

 

(a)           It and the Optionee have taken any actions required to register
the Shares under the Securities Act or to perfect an exemption from the
registration requirements thereof;

 

(b)           Any applicable listing requirement of any stock exchange or other
securities market on which Stock is listed has been satisfied; and

 



6

 

 

(c)           Any other applicable provision of federal, State or foreign law
has been satisfied.

 

SECTION 9. No Registration Rights.

 

The Company may, but shall not be obligated to, register or qualify the sale of
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the sale of
Shares under this Agreement to comply with any law.

 

SECTION 10. Restrictions On Transfer of shares.

 

(a)           Securities Law Restrictions. Regardless of whether the offer and
sale of Shares under the Plan have been registered under the Securities Act or
have been registered or qualified under the securities laws of any State or
other relevant jurisdiction, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on the stock certificates (or electronic
equivalent) or the imposition of stop-transfer instructions) and may refuse (or
may be required to refuse) to transfer Shares acquired hereunder (or Shares
proposed to be transferred in a subsequent transfer) if, in the judgment of the
Company, such restrictions, legends or refusal are necessary or appropriate to
achieve compliance with the Securities Act or other relevant securities or other
laws, including without limitation under Regulation S of the Securities Act or
pursuant to another available exemption from registration. 

 

(b)           Market Stand-Off. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, the Optionee or a Transferee shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Agreement without the prior written consent of the Company or its
managing underwriter. Such restriction (the “Market Stand-Off”) shall be in
effect for such period of time following the date of the final prospectus for
the offering as may be requested by the Company or such underwriter. In no
event, however, shall such period exceed 180 days plus such additional period as
may reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules. The Market Stand-Off shall
in any event terminate two years after the date of the Company’s initial public
offering. In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of
consideration, any new, substituted or additional securities which are by reason
of such transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares acquired under this Agreement until the end of the applicable stand-off
period. The Company’s underwriters shall be beneficiaries of the agreement set
forth in this Subsection (b). This Subsection (b) shall not apply to Shares
registered in the public offering under the Securities Act.

 



7

 

 

(c)           Investment Intent at Grant. The Optionee represents and agrees
that the Shares to be acquired upon exercising this option will be acquired for
investment, and not with a view to the sale or distribution thereof.

 

(d)           Investment Intent at Exercise. In the event that the sale of
Shares under the Plan is not registered under the Securities Act but an
exemption is available that requires an investment representation or other
representation, the Optionee shall represent and agree at the time of exercise
that the Shares being acquired upon exercising this option are being acquired
for investment, and not with a view to the sale or distribution thereof, and
shall make such other representations as are deemed necessary or appropriate by
the Company and its counsel, including (if applicable because the Company is
relying on Regulation S under the Securities Act) that as of the date of
exercise the Optionee is (i) not a U.S. Person; (ii) not acquiring the Shares on
behalf, or for the account or benefit, of a U.S. Person; and (iii) is not
exercising the option in the United States.

 

(e)           Legends. All certificates evidencing Shares purchased under this
Agreement shall bear the following legend:

 

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE
SHARES. IN ADDITION, THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER FOR A
LIMITED PERIOD FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN PUBLIC OFFERING
OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF BY THE
HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER. THE
SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

 

All certificates evidencing Shares purchased under this Agreement in an
unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

 



8

 

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”) OR ANY SECURITIES LAWS OF ANY U.S. STATE, AND
MAY NOT BE SOLD, REOFFERED, PLEDGED, ASSIGNED, ENCUMBERED OR OTHERWISE
TRANSFERRED OR DISPOSED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED. IN THE ABSENCE OF REGISTRATION OR THE AVAILABILITY
(CONFIRMED BY OPINION OF COUNSEL) OF AN ALTERNATIVE EXEMPTION FROM REGISTRATION
UNDER THE ACT (INCLUDING WITHOUT LIMITATION IN ACCORDANCE WITH REGULATION S
UNDER THE ACT), THESE SHARES MAY NOT BE SOLD, REOFFERED, PLEDGED, ASSIGNED,
ENCUMBERED OR OTHERWISE TRANSFERRED OR DISPOSED OF. HEDGING TRANSACTIONS
INVOLVING THESE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

 

(f)            Removal of Legends. If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares sold under
this Agreement is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

 

(g)           Administration. Any determination by the Company and its counsel
in connection with any of the matters set forth in this Section 10 shall be
conclusive and binding on the Optionee and all other persons.

 

SECTION 11. Adjustment Of Shares.

 

In the event of any transaction described in Section 9(a) of the Plan, the terms
of this option (including, without limitation, the number and kind of Shares
subject to this option and the Exercise Price) shall be adjusted as set forth in
Section 9(a) of the Plan. In the event that the Company is a party to a merger
or consolidation or in the event of a sale of all or substantially all of the
Company’s stock or assets, this option shall be subject to the treatment
provided by the Board of Directors in its sole discretion, as provided in
Section 9(b) of the Plan.

 

SECTION 12. Miscellaneous Provisions.

 

(a)           Rights as a Stockholder. Neither the Optionee nor the Optionee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to this option until the Optionee or the Optionee’s representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the Purchase Price pursuant to Sections 4 and 5.

 

(b)           No Retention Rights. Nothing in this option or in the Plan shall
confer upon the Optionee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Optionee)
or of the Optionee, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
cause.

 

(c)           Notice. Any notice required by the terms of this Agreement shall
be given in writing. It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid, (iii) deposit with Federal Express
Corporation, with shipping charges prepaid or (iv) deposit with any
internationally recognized express mail courier service. Notice shall be
addressed to the Company at its principal executive office and to the Optionee
at the address that he or she most recently provided to the Company in
accordance with this Subsection (c).

 



9

 

 

(d)           Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Optionee and by an authorized officer of
the Company (other than the Optionee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

(e)           Entire Agreement. The Notice of Stock Option Grant, this Agreement
and the Plan constitute the entire contract between the parties hereto with
regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.

 

(f)            Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such State.

 

SECTION 13. acknowledgements of the optionee.

 

In addition to the other terms, conditions and restrictions imposed on this
option and the Shares issuable under this option pursuant to this Agreement and
the Plan, the Optionee expressly acknowledges being subject to Sections 7 (Right
of First Refusal), 8 (Legality of Initial Issuance) and 10 (Restrictions on
Transfer of Shares, including without limitation the Market Stand-Off), as well
as the following provisions:

 

(a)           Tax Consequences (No Liability for Discounted Options). The
Optionee agrees that the Company does not have a duty to design or administer
the Plan or its other compensation programs in a manner that minimizes the
Optionee’s tax liabilities. The Optionee shall not make any claim against the
Company or its Board of Directors, officers or employees related to tax
liabilities arising from this option or the Optionee’s other compensation. In
particular, any Optionee subject to U.S. taxation acknowledges that this option
is exempt from Section 409A of the Code only if the Exercise Price is at least
equal to the Fair Market Value per Share on the Date of Grant. Since Shares are
not traded on an established securities market, the determination of their Fair
Market Value is made by the Board of Directors or by an independent valuation
firm retained by the Company. The Optionee acknowledges that there is no
guarantee in either case that the Internal Revenue Service will agree with the
valuation, and the Optionee shall not make any claim against the Company or its
Board of Directors, officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low.

 

(b)           Electronic Delivery of Documents. The Optionee agrees to accept by
email all documents relating to the Company, the Plan or this option and all
other documents that the Company is required to deliver to its security holders
(including, without limitation, disclosures that may be required by the
Securities and Exchange Commission). The Optionee also agrees that the Company
may deliver these documents by posting them on a website maintained by the
Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it shall notify the Optionee by email of
their availability. The Optionee acknowledges that he or she may incur costs in
connection with electronic delivery, including the cost of accessing the
internet and printing fees, and that an interruption of internet access may
interfere with his or her ability to access the documents. This consent shall
remain in effect until this option expires or until the Optionee gives the
Company written notice that it should deliver paper documents.

 



10

 

 

(c)           No Notice of Expiration Date. The Optionee agrees that the Company
and its officers, employees, attorneys and agents do not have any obligation to
notify him or her prior to the expiration of this option pursuant to Section 6,
regardless of whether this option will expire at the end of its full term or on
an earlier date related to the termination of the Optionee’s Service. The
Optionee further agrees that he or she has the sole responsibility for
monitoring the expiration of this option and for exercising this option, if at
all, before it expires. This Subsection (c) shall supersede any contrary
representation that may have been made, orally or in writing, by the Company or
by an officer, employee, attorney or agent of the Company.

 

(d)           Waiver of Statutory Information Rights. The Optionee acknowledges
and agrees that, upon exercise of this option and until the first sale of the
Company’s Stock to the general public pursuant to a registration statement filed
under the Securities Act, he or she will be deemed to have waived any rights the
Optionee might otherwise have had under Section 220 of the Delaware General
Corporation Law (or under similar rights under other applicable law) to inspect
for any proper purpose and to make copies and extracts from the Company’s stock
ledger, a list of its stockholders and its other books and records or the books
and records of any subsidiary.  This waiver applies only in the Optionee’s
capacity as a stockholder and does not affect any other inspection rights the
Optionee may have under other law or pursuant to a written agreement with the
Company. 

 

(e)           Plan Discretionary. The Optionee understands and acknowledges that
(i) the Plan is entirely discretionary, (ii) the Company and the Optionee’s
employer have reserved the right to amend, suspend or terminate the Plan at any
time, (iii) the grant of an option does not in any way create any contractual or
other right to receive additional grants of options (or benefits in lieu of
options) at any time or in any amount and (iv) all determinations with respect
to any additional grants, including (without limitation) the times when options
will be granted, the number of Shares offered, the Exercise Price and the
vesting schedule, will be at the sole discretion of the Company.

 

(f)            Termination of Service. The Optionee understands and acknowledges
that participation in the Plan ceases upon termination of his or her Service for
any reason, except as may explicitly be provided otherwise in the Plan or this
Agreement.

 

(g)           Extraordinary Compensation. The value of this option shall be an
extraordinary item of compensation outside the scope of the Optionee’s
employment contract, if any, and shall not be considered a part of his or her
normal or expected compensation for purposes of calculating severance,
resignation, redundancy or end-of-service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments.

 



11

 

 



(h)           Authorization to Disclose. The Optionee hereby authorizes and
directs the Optionee’s employer to disclose to the Company or any Subsidiary any
information regarding the Optionee’s employment, the nature and amount of the
Optionee’s compensation and the fact and conditions of the Optionee’s
participation in the Plan, as the Optionee’s employer deems necessary or
appropriate to facilitate the administration of the Plan.

 

(i)            Personal Data Authorization. The Optionee consents to the
collection, use and transfer of personal data as described in this
Subsection (i). The Optionee understands and acknowledges that the Company, the
Optionee’s employer and the Company’s other Subsidiaries hold certain personal
information regarding the Optionee for the purpose of managing and administering
the Plan, including (without limitation) the Optionee’s name, home address,
telephone number, date of birth, social insurance number, salary, nationality,
job title, any Shares or directorships held in the Company and details of all
options or any other entitlements to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor (the “Data”). The
Optionee further understands and acknowledges that the Company and/or its
Subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. The Optionee understands and
acknowledges that the recipients of Data may be located in the United States or
elsewhere. The Optionee authorizes such recipients to receive, possess, use,
retain and transfer Data, in electronic or other form, for the purpose of
administering the Optionee’s participation in the Plan, including a transfer to
any broker or other third party with whom the Optionee elects to deposit Shares
acquired under the Plan of such Data as may be required for the administration
of the Plan and/or the subsequent holding of Shares on the Optionee’s behalf.
The Optionee may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this Subsection (i)
by contacting the Company in writing.

 

SECTION 14. Definitions.

 

(a)           “Agreement” shall mean this Stock Option Agreement.

 

(b)           “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time or, if a Committee has been appointed,
such Committee.

 

(c)           “Company” shall mean Velodyne LiDAR, Inc., a Delaware corporation.

 

(d)           “Immediate Family” shall mean any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

 

(e)           “Optionee” shall mean the person named in the Notice of Stock
Option Grant.

 

(f)            “Plan” shall mean the Velodyne LiDAR, Inc. 2016 Stock Plan, as in
effect on the Date of Grant.

 



12 

 

 

(g)           “Purchase Price” shall mean the Exercise Price multiplied by the
number of Shares with respect to which this option is being exercised.

 

(h)           “Right of First Refusal” shall mean the Company’s right of first
refusal described in Section 7.

 

(i)            “Service” shall mean service as an Employee, Outside Director or
Consultant.

 

(j)            “Transferee” shall mean any person to whom the Optionee has
directly or indirectly transferred any Share acquired under this Agreement.

 

(k)           “Transfer Notice” shall mean the notice of a proposed transfer of
Shares described in Section 7.

 

(l)            “U.S. Person” shall mean a person described in Rule 902(k) of
Regulation S of the Securities Act (or any successor rule or provision), which
generally defines a U.S. person as any natural person resident in the United
States, any estate of which any executor or administrator is a U.S. Person, or
any trust of which of any trustee is a U.S. Person.

 



13 

 

 

Velodyne LiDAR, Inc. 2016 Stock Plan

Notice of Stock Option Exercise (Installment Exercise)

 

You must sign this Notice on Page 3 before submitting it to the Company.

 

Optionee Information:

 

Name:     Social Security Number:   Address:     Employee Number:          

 

Option Information:

 

Date of Grant: _____________ ___, 20__   Type of Stock Option: Exercise Price
per Share: $________   ¨  Nonstatutory (NSO) Total number of shares of Common
Stock of Velodyne LiDAR, Inc. (the “Company”) covered by the option:
__________________   ¨  Incentive (ISO)

 

Exercise Information:

 



Number of shares of Common Stock of the Company for which the option is being
exercised now: ________________.  (These shares are referred to below as the
“Purchased Shares.”) Total Exercise Price for the Purchased Shares:
$____________ Form of payment enclosed [check all that apply]: ¨ Check for
$____________, payable to “Velodyne LiDAR, Inc.” ¨ Certificate(s) for
________________ shares of Common Stock of the Company.  These shares will be
valued as of the date this notice is received by the Company.  [Requires Company
consent.] ¨ Attestation Form covering ________________ shares of Common Stock of
the Company.  These shares will be valued as of the date this notice is received
by the Company.  [Requires Company consent.] Name(s) in which the Purchased
Shares should be registered [please review the attached explanation of the
available forms of ownership, and then check one box]: ¨ In my name only

  





 

 

¨ In the names of my spouse and myself as community property  
My spouse’s name (if applicable): ¨ In the names of my spouse and myself as
community property with the right of survivorship  
_____________________________________ ¨ In the names of my spouse and myself as
joint tenants with the right of survivorship     ¨ In the name of an eligible
revocable trust [requires Stock Transfer Agreement]   Full legal name of
revocable trust:
_____________________________________
_____________________________________
_____________________________________

 

The certificate for the Purchased Shares should be sent to the following
address:   ___________________________________________
___________________________________________
___________________________________________
___________________________________________

 

Representations and Acknowledgements of the Optionee:

 

1.I represent and warrant to the Company that I am acquiring and will hold the
Purchased Shares for investment for my account only, and not with a view to, or
for resale in connection with, any “distribution” of the Purchased Shares within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”).

 

2.I understand that my purchase of the Purchased Shares has not been registered
under the Securities Act by reason of a specific exemption therefrom and that
the Purchased Shares must be held indefinitely, unless they are subsequently
registered under the Securities Act or I obtain an opinion of counsel (in form
and substance satisfactory to the Company and its counsel) that registration is
not required.

 

3.I acknowledge that the Company is under no obligation to register the
Purchased Shares or any sale or transfer thereof.

 

4.I am aware of Rule 144 under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions. These conditions may include (without
limitation) that certain current public information about the issuer be
available, that the resale occur only after a holding period required by
Rule 144 has been satisfied, that the sale occur through an unsolicited
“broker’s transaction” and that the amount of securities being sold during any
three-month period not exceed specified limitations. I understand that the
conditions for resale set forth in Rule 144 have not been satisfied as of the
date set forth below, and that the Company is not required to take action to
satisfy any conditions applicable to it.

 

5.I will not sell, transfer or otherwise dispose of the Purchased Shares in
violation of the Securities Act, the Securities Exchange Act of 1934, or the
rules promulgated thereunder, including Rule 144 under the Securities Act.

 

6.I acknowledge that I have received and had access to such information as I
consider necessary or appropriate for deciding whether to invest in the
Purchased Shares and that I had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the issuance of
the Purchased Shares.

 



2 

 

 

7.I am aware that my investment in the Company is a speculative investment that
has limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Purchased Shares for an
indefinite period and to suffer a complete loss of my investment in the
Purchased Shares.

 

8.I acknowledge that the Purchased Shares remain subject to the Company’s right
of first refusal and the market stand-off (sometimes referred to as the
“lock-up”), all in accordance with the applicable Notice of Stock Option Grant
and Stock Option Agreement.

 

9.I acknowledge that I am acquiring the Purchased Shares subject to all other
terms of the Notice of Stock Option Grant and Stock Option Agreement.

 

10.I acknowledge that I have received a copy of the Company’s explanation of the
forms of ownership available for my Purchased Shares. I acknowledge that the
Company has encouraged me to consult my own adviser to determine the form of
ownership that is appropriate for me. In the event that I choose to transfer my
Purchased Shares to a trust, I agree to sign a Stock Transfer Agreement. In the
event that I choose to transfer my Purchased Shares to a trust that does not
satisfy the requirements described in the attached explanation (i.e., a trust
that is not an eligible revocable trust), I also acknowledge that the transfer
will be treated as a “disposition” for tax purposes. As a result, the favorable
ISO tax treatment will be unavailable and other unfavorable tax consequences may
occur.

 

11.I acknowledge that I have received a copy of the Company’s explanation of the
federal income tax consequences of an option exercise. I acknowledge that the
Company has encouraged me to consult my own adviser to determine the tax
consequences of acquiring the Purchased Shares at this time.

 

12.I agree that the Company does not have a duty to design or administer the
2016 Stock Plan or its other compensation programs in a manner that minimizes my
tax liabilities. I will not make any claim against the Company or its Board of
Directors, officers or employees related to tax liabilities arising from my
options or my other compensation. In particular, I acknowledge that my options
are exempt from section 409A of the Internal Revenue Code only if the exercise
price per share is at least equal to the fair market value per share of the
Company’s Common Stock at the time the option was granted by the Company’s Board
of Directors. Since shares of the Company’s Common Stock are not traded on an
established securities market, the determination of their fair market value was
made by the Company’s Board of Directors or by an independent valuation firm
retained by the Company. I acknowledge that there is no guarantee in either case
that the Internal Revenue Service will agree with the valuation, and I will not
make any claim against the Company or its Board of Directors, officers or
employees in the event that the Internal Revenue Service asserts that the
valuation was too low.

 

13.I agree to seek the consent of my spouse to the extent required by the
Company to enforce the foregoing.

 

Signature:   Date:             _____________________________________________  
_____________________________________________

 



3 

 

 

Velodyne LiDAR, Inc.
2016 Stock Plan

Notice of Restricted Stock Unit Award
(Two-Year Post-Termination Limit)

 

You (“Participant”) have been granted Restricted Stock Units (the “RSUs”)
representing shares of Common Stock of Velodyne LiDAR, Inc. (the “Company”) on
the following terms:

 

Name:«Name»    Total Number of Stock Units Granted: «TotalStockUnits»     Date
of Grant: «DateGrant»     Vesting Commencement Date: «VestComDate»    
Expiration Date: The Expiration Date shall be the earlier of: (i) the second
anniversary of the date on which your continuous Service terminates for any
reason; and (ii) «OutsideDate»1     Vesting: You will receive a benefit with
respect to a RSU only if it vests. Two vesting requirements must be satisfied on
or before the Expiration Date specified above in order for a RSU to vest – a
time-based service requirement (the Time-Based Requirement) and a requirement
that the Company complete one of the significant corporate transactions
described below (the Liquidity Event Requirement). Your RSUs will not vest (in
whole or in part) if only one (or if neither) of such requirements is satisfied
on or before the Expiration Date. If both the Time-Based Requirement and the
Liquidity Event Requirement are satisfied on or before the Expiration Date, the
vesting date (“Vesting Date”) of a RSU will be the first date upon which both of
those requirements are satisfied with respect to that particular RSU.

 







1 The Outside Date shall be the date occurring immediately prior to the 7th
anniversary of the Date of Grant.

 





 

 

Time-Based Requirement: The Time-Based Requirement will be satisfied in
installments as to the RSUs as follows: (i) the requirement will be satisfied as
to 25% of the RSUs subject to this award when you complete 12 months of
continuous Service beginning with the Vesting Commencement Date set forth above,
and (ii) an additional 6.25% of the RSUs subject to this award when you complete
each successive three-month period of continuous Service thereafter; in each
case, subject to Section 2 of the Restricted Stock Unit Agreement.     Liquidity
Event Requirement: The Liquidity Event Requirement will be satisfied (as to any
then-outstanding RSUs that have not theretofore been terminated pursuant to
Section 2 of the Restricted Stock Unit Agreement) on the earlier to occur of (i)
an IPO, or (ii) a Sale Event.     Settlement: Settlement of RSUs refers to the
issuance of Shares (or, if applicable, cash) once the award is vested. If a RSU
vests as a result of satisfaction of both applicable vesting requirements as
described above, the Company will deliver one Share for that RSU at the time of
settlement, unless at the time of settlement the Board of Directors, in its sole
discretion, determines that settlement shall, in whole or in part, be in the
form of cash, based on the then Fair Market Value of a Share. Settlement shall
occur on or following the Vesting Date, but not later than two and one-half (2½)
months following the end of the year in which the Vesting Date applicable to a
RSU occurs (the last day of such two and one-half month period is referred to as
the “Short Term Deferral End Date”). Notwithstanding the above, settlement of
RSUs that become vested RSUs upon (i) a Sale Event will be made in Shares,
unless otherwise specified in the definitive agreement for such Sale Event, or
(ii) an IPO shall occur on the earlier of (a) the 185th day following the IPO
Date or (b) the Short Term Deferral End Date.

 





 

 

Waiver of Inspection Rights: You acknowledge and understand that, but for the
waiver made herein, you would be entitled, upon written demand under oath
stating the purpose thereof, to inspect for any proper purpose, and to make
copies and extracts from, the corporation’s stock ledger, a list of its
stockholders, and its other books and records, and the books and records of
subsidiaries of the corporation, if any, under the circumstances and in the
manner provided in Section 220 of the Delaware General Corporation Law (any and
all such rights, and any and all such other rights of each stockholder as may be
provided for in Section 220, the “Inspection Rights”). In light of the
foregoing, until the first sale of common stock of the corporation to the
general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended, you hereby unconditionally and irrevocably waive the
Inspection Rights, whether such Inspection Rights would be exercised or pursued
directly or indirectly pursuant to Section 220 or otherwise, and covenant and
agree never to directly or indirectly commence, voluntarily aid in any way,
prosecute, assign, transfer, or cause to be commenced any claim, action, cause
of action, or other proceeding to pursue or exercise the Inspection Rights. The
foregoing waiver applies to your Inspection Rights in your capacity as a
stockholder and shall not affect any rights of a director, in his or her
capacity as such, under Section 220. The foregoing waiver shall not apply to any
of your contractual inspection rights under any written agreement with the
Company.

 

By signing below, you and the Company agree that the RSUs are granted under and
governed by the terms and conditions of the Company’s 2016 Stock Plan (the
“Plan”) and the Restricted Stock Unit Agreement, both of which are attached to
and made a part of this document. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan. You hereby acknowledge that the
vesting of the RSUs pursuant to this Notice of Restricted Stock Unit Award is
conditioned on the satisfaction of the Time-Based Requirement and the
occurrence, on or before the Expiration Date, of an IPO or Sale Event. You shall
have no right with respect to the RSUs to the extent an IPO or Sale Event does
not occur on or before the Expiration Date (regardless of the extent to which
the Time-Based Requirement was satisfied).

 

You further agree to accept by email all documents relating to the Company, the
Plan or these RSUs and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission). You also agree that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify you by email. You
acknowledge that you may incur costs in connection with electronic delivery,
including the cost of accessing the internet and printing fees, and that an
interruption of internet access may interfere with your ability to access the
documents.

 





 

 

The RSUs granted hereunder are subject to forfeiture if you breach your
confidentiality obligations to the Company or any other obligations contained in
the Proprietary Information and Inventions Agreement or similar confidentiality,
non-compete or non-solicitation agreement between you and the Company or your
Employer, as applicable.

 

  Velodyne LiDAR, Inc.       By:             Title: President

 





 

 

Velodyne LiDAR, Inc.
2016 Stock Plan

Restricted Stock Unit Agreement
(Two-Year Post-Termination Limit)

 

SECTION 1.         Grant of Restricted Stock Units.

 

(a)           Grant. On the terms and conditions set forth in the Notice of
Restricted Stock Unit Award and this Agreement, the Company grants to you on the
Date of Grant the number of RSUs set forth in the Notice of Restricted Stock
Unit Award. Each RSU represents the right to receive one share of the Company’s
Common Stock on the terms and conditions set forth in this Agreement.

 

(b)           Consideration. No payment is required for the RSUs that have been
granted to you.

 

(c)           Nature of RSUs; No Rights as a Stockholder. Your RSUs are mere
bookkeeping entries and represent only the Company’s unfunded and unsecured
promise to issue Shares on a future date under specified conditions. As a holder
of RSUs, you have no rights other than the rights of a general creditor of the
Company. Your RSUs carry neither voting rights nor rights to cash dividends. You
have no rights as a stockholder of the Company unless and until your RSUs are
settled pursuant to Section 4.

 

(d)           Transfer Restrictions. Except as otherwise provided in this
Agreement, the RSUs and any right to receive Shares upon settlement of the RSUs
shall not be sold, assigned, transferred, pledged, hypothecated, or otherwise
disposed of, including pursuant to any short position, any “put equivalent
position” (as defined in Rule 16a-1(h) promulgated under the Exchange Act), or
any “call equivalent position” (as defined in Rule 16a-1(b) promulgated under
the Exchange Act) by you prior to the settlement of the RSUs. However, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Shares to which you were entitled at the
time of your death pursuant to this Agreement by delivering a written
beneficiary designation to the Company’s headquarters on the prescribed form
before your death. If you deliver no such beneficiary designation or if your
designated beneficiaries do not survive you, your estate will receive payments
in respect of any vested RSUs.

 

(e)           Stock Plan and Defined Terms. Your RSUs are granted pursuant to
the Plan, a copy of which you acknowledge having received. The provisions of the
Plan are incorporated into this Agreement by this reference. Capitalized terms
not otherwise defined herein are defined in Section 10 of this Agreement.

 





 

 

SECTION 2.          Vesting.

 

(a)           Generally. The RSUs vest in accordance with the vesting schedule
set forth in the Notice of Restricted Stock Unit Award. You will receive a
benefit with respect to a RSU only if the Time-Based Requirement and the
Liquidity Event Requirement are satisfied on or before the Expiration Date. Your
RSUs will not vest (in whole or in part) if only one (or if neither) of such
requirements is satisfied on or before the Expiration Date.

 

(b)           Termination of Service.

 

(i)    Termination For Cause. If your continuous Service terminates in a
Termination For Cause, all RSUs, whether or not either or both of the Time-Based
Requirement or Liquidity Event Requirement has been satisfied, will immediately
be terminated as of your termination date.

 

(ii)   Termination other than a Termination For Cause. If your continuous
Service terminates for any reason other than a Termination For Cause, all RSUs
as to which the Time-Based Requirement has not been satisfied as of your
termination date shall automatically terminate and be cancelled. You will not
satisfy the Time-Based Requirement for any additional RSUs after your Service
has terminated for any reason. In addition, upon the termination of your Service
for any reason other than a Termination For Cause, any RSUs as to which the
Time-Based Requirement has been satisfied will (if an IPO or Sale Event had not
yet occurred) remain outstanding until the first to occur of: (A) settlement in
connection with an IPO; (B) settlement in connection with a Sale Event; or (C)
the Expiration Date. In case of any dispute as to whether your continuous
Service has terminated (and the Time-Based Requirement has been satisfied), the
Board of Directors shall have sole discretion to determine whether such
termination has occurred and the effective date of such termination.

 

 

(c)           Expiration of RSUs. If an IPO or Sale Event does not occur on or
before the Expiration Date, all RSUs (regardless of whether or not, or the
extent to which, the Time-Based Requirement had been satisfied as to such RSUs)
shall automatically terminate on the Expiration Date. Upon a termination of one
or more RSUs pursuant to this Section 2, you will have no further right with
respect to such RSUs or the Shares previously allocated thereto.

 

(d)           Part-Time Employment and Leaves of Absence. If you commence
working on a part-time basis, then the Company may adjust the Time-Based
Requirement set forth in the Notice of Restricted Stock Unit Award. If you go on
a leave of absence, then the Company may adjust the Time-Based Requirement set
forth in the Notice of Restricted Stock Unit Award in accordance with the
Company’s leave of absence policy or the terms of such leave. Except as provided
in the preceding sentence, Service shall be deemed to continue for any purpose
under this Agreement while you are on a bona fide leave of absence, if (i) such
leave was approved by the Company in writing and (ii) continued crediting of
Service for such purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company). Service shall be deemed to
terminate when such leave ends, unless you immediately return to active work.

 



2

 

 

SECTION 3.         RESTRICTIONS APPLICABLE TO RSUS.

 

(a)           Forfeiture of RSUs. In connection with your RSUs, the Company
and/or any Affiliate thereof may provide you with certain highly confidential
information about the Company and/or any Affiliate thereof, including
information regarding the financial condition and business prospects of the
Company and/or any Affiliate thereof. Unauthorized disclosure of such
information is prohibited under Company (and/or your Employer’s) policy and, if
you have signed a Proprietary Information and Inventions Agreement with the
Company, or other agreement with your Employer containing confidentiality
obligations, if applicable, under such agreement as well. You may also be
required to sign an additional nondisclosure agreement prior to receiving this
type of information. In addition, unauthorized disclosure of the confidential
information of the Company or any Affiliate thereof or other violation of your
Proprietary Information and Inventions Agreement or other agreement with the
Company or your Employer containing confidentiality, non-compete or
non-solicitation obligations could result in the immediate forfeiture of your
RSUs, including vested RSUs, as well as termination of your service relationship
with the Company or your Employer, as applicable.

 

SECTION 4.         SETTLEMENT of RSUs.

 

(a)           Settlement Date. Upon a Vesting Date with respect to a particular
RSU, the Company will deliver one Share for that RSU, unless at the time of
settlement the Board of Directors, in its sole discretion, determines that
settlement shall, in whole or in part, be in the form of cash, based on the then
Fair Market Value of a Share. Settlement shall occur on or following the Vesting
Date, but not later than the Short Term Deferral End Date (as defined in the
Notice of Restricted Stock Unit Award). Notwithstanding the above, settlement of
RSUs that become vested RSUs upon (i) a Sale Event will be made in Shares,
unless otherwise specified in the definitive agreement for such Sale Event, or
(ii) an IPO shall occur on the earlier of (A) the 185th day following the IPO
Date or (B) the Short Term Deferral End Date.

 

(b)           Form of Delivery. The form of any delivery of Shares (e.g., a
stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.

 

(c)           Legality of Issuance. No Shares shall be issued to you upon
settlement of the RSUs unless and until the Company has determined that (i) you
and the Company have taken any actions required to register the Shares under the
Securities Act or to perfect an exemption from the registration requirements
thereof; (ii) any applicable listing requirement of any stock exchange or other
securities market on which the Stock is listed has been satisfied; and (iii) any
other applicable provision of federal, state or foreign law has been satisfied.
The Company shall have no liability to issue Shares in respect of the RSUs
unless it is able to do so in compliance with applicable law.

 



3

 

 

SECTION 5.         Taxes.

 

(a)           Taxes. Upon the Vesting Date and/or settlement date for the RSUs,
the Fair Market Value of the Shares may be treated as income subject to
withholding by the Company and/or your Employer for the payment of all
applicable federal, State, local and foreign income and employment withholding
taxes (including any income tax, social insurance contributions, payroll tax,
payment on account or other tax-related items arising in connection with your
participation in the Plan and legally applicable to you) which arise in
connection with the vesting or settlement of the RSUs (the “Tax-Related Items”).
No consideration will be paid to you in respect of this award unless you have
made arrangements satisfactory to your Employer to satisfy the Tax-Related
Items. To the extent that you fail to make such arrangements with respect to
certain RSUs, then you will permanently forfeit such RSUs. At the discretion of
the Company, these arrangements may include (i) withholding from other
compensation or amounts that are owed to you by your Employer, (ii) payment in
cash, (iii) if the Stock is publicly traded, payment from the proceeds of the
sale of shares through a Company-approved broker, (iv) withholding a number of
Shares that otherwise would be issued to you when the RSUs are settled with a
Fair Market Value equal to the minimum statutory amount required to be withheld,
or (v) any other method permitted by the Company. However, if you are a Company
officer subject to Section 16 of the Exchange Act, then the Tax-Related Items
will be satisfied pursuant to clause (iv) of the preceding sentence, unless
otherwise determined in advance by the Board of Directors. If the Tax-Related
Items are satisfied pursuant to clause (iv), you will be deemed to have been
issued the full number of Shares subject to the RSUs and the Fair Market Value
of the withheld Shares, determined as of the date when taxes otherwise would
have been withheld in cash, will be applied to the Tax-Related Items and such
amount will be remitted to appropriate tax authorities by the Company or your
Employer. The Company will not withhold fractional shares pursuant to clause
(iv), so if the Tax-Related Items are satisfied pursuant to clause (iv), you
hereby authorize the Company or your Employer to withhold the amount of any
remaining Tax-Related Items from your wages or other cash compensation. You
acknowledge that the responsibility for all Tax-Related Items is your own and
may exceed the amount actually withheld by the Company or your Employer.

 

(b)           Section 409A. The settlement of these RSUs is intended to be
exempt from the application of Code Section 409A pursuant to the “short-term
deferral exemption” in Treasury Regulation 1.409A-1(b)(4) and shall be
administered and interpreted in a manner that complies with such exemption. To
the extent that any provision of this Agreement is ambiguous as to its exemption
from Code Section 409A, the provision shall be read in such a manner so that all
payments hereunder are exempt from Code Section 409A. Notwithstanding the
foregoing, if this award of RSUs is interpreted as not being exempt from Code
Section 409A, it shall be interpreted to comply with the requirement of Code
Section 409A so that this award is not subject to additional tax or interest
under Code Section 409A. In this regard, if this award is payable upon your
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i) (a
“Separation”) and you are a “specified employee” of the Company or any Affiliate
thereof within the meaning of Code Section 409A(a)(2)(B)(i) on the day of your
Separation, then no such payment shall be made prior to the date that is the
earlier of (i) six months and one day after your Separation, or (ii) your death,
but only to the extent such delay is necessary so that this award is not subject
to additional tax or interest under Code Section 409A.

 



4

 

 

(c)           Acknowledgements. You acknowledge that there will be tax
consequences upon vesting and/or settlement of the RSUs and/or disposition of
the Shares, if any, received hereunder, and you should consult a tax adviser
regarding your tax obligations prior to such event. You acknowledge that neither
the Company nor any Affiliate thereof is providing any tax, legal, or financial
advice, nor is the Company or any Affiliate thereof making any recommendations
regarding your participation in the Plan or acquisition or sale of Shares
subject to this award. You are hereby advised to consult with your own personal
tax, legal, and financial advisors regarding your participation in the Plan. You
further acknowledge that neither the Company nor any Affiliate thereof (i) makes
any representations or undertakings regarding the tax treatment of the award of
RSUs, including the grant, vesting, or settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such RSUs, or the receipt of any dividends;
or (ii) commits to or is under any obligation to structure the terms of the
grant of the RSUs to reduce or eliminate your tax liability or achieve any
particular tax result. You agree that neither the Company nor any Affiliate
thereof has a duty to design or administer the RSUs, the Plan or its other
compensation programs in a manner that minimizes your tax liability. You shall
not make any claim against the Company, the Board of Directors, any Affiliate of
the Company or any of the directors, officers or employees of the Company or any
Affiliate thereof related to tax matters arising from this award or your other
compensation.

 

SECTION 6.         Right Of First Refusal.

 

(a)           Right of First Refusal. In the event that you propose to sell,
pledge or otherwise transfer to a third party any Shares acquired under this
Agreement, or any interest in such Shares to the extent consistent with the
restrictions set forth in Section 3, the Company shall have the Right of First
Refusal with respect to all (and not less than all) of such Shares. If you
desire to transfer Shares acquired under this Agreement, you must give a written
Transfer Notice to the Company describing fully the proposed transfer, including
the number of Shares proposed to be transferred, the proposed transfer price,
the name and address of the proposed Transferee and proof satisfactory to the
Company that the proposed sale or transfer will not violate any applicable
federal, State or foreign securities laws. The Transfer Notice shall be signed
both by you and by the proposed Transferee and must constitute a binding
commitment of both parties to the transfer of the Shares. The Company shall have
the right to purchase all, and not less than all, of the Shares on the terms of
the proposal described in the Transfer Notice (subject, however, to any change
in such terms permitted under Section 6(b) below) by delivery of a notice of
exercise of the Right of First Refusal within 30 days after the date when the
Transfer Notice was received by the Company.

 

(b)           Transfer of Shares. Subject to Section 7(a) below, if the Company
fails to exercise its Right of First Refusal within 30 days after the date when
it received the Transfer Notice, you may, not later than 90 days following
receipt of the Transfer Notice by the Company, conclude a transfer of the Shares
subject to the Transfer Notice on the terms and conditions described in the
Transfer Notice, provided that any such sale is made in compliance with
applicable federal, State and foreign securities laws and not in violation of
any other contractual restrictions to which you are bound. Any proposed transfer
on terms and conditions different from those described in the Transfer Notice,
as well as any subsequent proposed transfer by you, shall again be subject to
the Right of First Refusal and shall require compliance with the procedure
described in Section 6(a) above. If the Company exercises its Right of First
Refusal, the parties shall consummate the sale of the Shares on the terms set
forth in the Transfer Notice within 60 days after the date when the Company
received the Transfer Notice (or within such longer period as may have been
specified in the Transfer Notice); provided, however, that in the event the
Transfer Notice provided that payment for the Shares was to be made in a form
other than cash or cash equivalents paid at the time of transfer, the Company
shall have the option of paying for the Shares with cash or cash equivalents
equal to the present value of the consideration described in the Transfer
Notice.

 



5

 

 

(c)           Additional or Exchanged Securities and Property. In the event of a
merger or consolidation of the Company with or into another entity, any other
corporate reorganization, a stock split, the declaration of a stock dividend,
the declaration of an extraordinary dividend payable in a form other than stock,
a spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Shares subject to
this Section 6 shall immediately be subject to the Right of First Refusal.
Appropriate adjustments to reflect the exchange or distribution of such
securities or property shall be made to the number and/or class of the Shares
subject to this Section 6.

 

(d)           Termination of Right of First Refusal. Any other provision of this
Section 6 notwithstanding, in the event that the Stock is readily tradable on an
established securities market when you desire to transfer Shares, the Company
shall have no Right of First Refusal, and you shall have no obligation to comply
with the procedures prescribed by Sections 6(a) and 6(b) above.

 

(e)           Permitted Transfers. This Section 6 shall not apply to (i) a
transfer by beneficiary designation, will or intestate succession or (ii) a
transfer to one or more members of your Immediate Family or to a trust
established by you for the benefit of you and/or one or more members of your
Immediate Family, provided in either case that the Transferee agrees in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement. If you transfer any Shares acquired under this Agreement, either
under this Section 6(e) or after the Company has failed to exercise the Right of
First Refusal, then this Agreement shall apply to the Transferee to the same
extent as to you.

 

(f)            Termination of Rights as Stockholder. If the Company makes
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Shares to be purchased in accordance with
this Section 6, then after such time the person from whom such Shares are to be
purchased shall no longer have any rights as a holder of such Shares (other than
the right to receive payment of such consideration in accordance with this
Agreement). Such Shares shall be deemed to have been purchased in accordance
with the applicable provisions hereof, whether or not the certificate(s)
therefor have been delivered as required by this Agreement.

 

(g)           Assignment of Right of First Refusal. The Board of Directors may
freely assign the Company’s Right of First Refusal, in whole or in part. Any
person who accepts an assignment of the Right of First Refusal from the Company
shall assume all of the Company’s rights and obligations under this Section 6.

 



6

 

 

SECTION 7.         Restrictions APPLICABLE TO SHARES.

 

(a)           Bylaws Restrictions. Prior to an IPO, the Shares acquired under
this Agreement shall be subject to the transfer restrictions described in the
Company’s Bylaws, in addition to, and not in limitation of, the provisions of
Section 6 of this Agreement.

 

(b)           Securities Law Restrictions. Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
or have been registered or qualified under the securities laws of any state or
other relevant jurisdiction, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of the Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act, the securities laws of any State or any other jurisdiction or
other law. You (or the beneficiary or your personal representative in the event
of your death or incapacity, as the case may be) shall deliver to the Company
any representations or other documents or assurances as the Company may deem
necessary or reasonably desirable to ensure compliance with all applicable legal
and regulatory requirements.

 

(c)           Market Stand-Off. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, you or a Transferee shall not directly or indirectly
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Agreement without the prior written consent of the Company or its
managing underwriter. Such restriction (the “Market Stand-Off”) shall be in
effect for such period of time following the date of the final prospectus for
the offering as may be requested by the Company or such underwriter. In no
event, however, shall such period exceed 180 days plus such additional period as
may reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on: (i) the publication or other distribution of
research reports; or (ii) analyst recommendations and opinions, including the
restrictions set forth in Rule 2711(f)(4) of the National Association of
Securities Dealers and Rule 472(f)(4) of the New York Stock Exchange, as
amended, or any similar successor rules. The Market Stand-Off shall in any event
terminate two years after the date of the Company’s initial public offering. In
the event of the declaration of a stock dividend, a spin-off, a stock split, an
adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares acquired under this Agreement until the end of the applicable stand-off
period. The Company’s underwriters shall be beneficiaries of the agreement set
forth in this Section 7(c). This Section 7(c) shall not apply to Shares
registered in the public offering under the Securities Act.

 



7

 

 

(d)           Investment Intent at Grant. You represent and agree that the
Shares to be acquired upon settlement of the RSUs will be acquired for
investment, and not with a view to the sale or distribution thereof.

 

(e)           Investment Intent at Settlement. In the event that the sale of
Shares under the Plan is not registered under the Securities Act but an
exemption is available that requires an investment representation or other
representation, you shall represent and agree at the time of issuance that the
Shares being acquired upon settlement of the RSUs are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

 

(f)            Rights of the Company. The Company shall not be required to
(i) transfer on its books any Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Shares, or
otherwise to accord voting, dividend or liquidation rights to, any Transferee to
whom the Shares have been transferred in contravention of this Agreement.

 

(g)           No Registration Rights. The Company may, but shall not be
obligated to, register or qualify the sale of Shares under the Securities Act or
any other applicable law. The Company shall not be obligated to take any
affirmative action in order to cause the sale of Shares under this Agreement to
comply with any law.

 

(h)           Legends. The Company may at any time place legends referencing the
Right of First Refusal, restrictions on transfer, and any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Agreement. At the request of
the Company, you must promptly present to the Company any and all certificates
representing shares acquired pursuant to the settlement of the RSUs in your
possession in order to carry out the provisions of this Agreement. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, INCLUDING A RIGHT OF FIRST REFUSAL AND RIGHT OF REPURCHASE IN FAVOR
OF THE CORPORATION OR ITS ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE
CORPORATION AND THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”

 

All certificates evidencing Shares issued under this Agreement in an
unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”), AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH
SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

 



8

 

 

If required by the authorities of any State in connection with the issuance of
the Shares, the legend or legends required by such State authorities shall also
be endorsed on all such certificates.

 

(i)            Removal of Legends. If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares issued
under this Agreement is no longer required, the holder of such certificate shall
be entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

 

(j)            Administration. Any determination by the Company and its counsel
in connection with any of the matters set forth in this Section 7 shall be
conclusive and binding on you and all other Persons.

 

SECTION 8.         Adjustment Of Shares.

 

In the event of any transaction described in Section 9(a) of the Plan, the terms
of these RSUs (including the number and kind of shares subject to the RSUs)
shall be adjusted as set forth in Section 9(a) of the Plan. In the event that
the Company is party to a merger or consolidation, your RSUs shall be subject to
Section 9(b) of the Plan, provided that any action taken must either preserve
the exemption of your RSUs from Code Section 409A or comply with Code Section
409A. Any additional RSUs and any new, substituted or additional shares, cash or
other property that become subject to this award as a result of any such
transaction shall be subject to the same conditions and restrictions as
applicable to the RSUs to which they relate.

 

SECTION 9.         Miscellaneous provisions.

 

(a)           Successors and Assigns. Except as otherwise expressly provided to
the contrary, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and be binding
upon you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such Person has become a
party to this Agreement or has agreed in writing to join herein and to be bound
by the terms, conditions and restrictions hereof.

 

(b)           No Retention Rights. Nothing in this Agreement or in the Plan
shall confer upon you the right to remain in Service in any capacity for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
you) or you, which rights are hereby expressly reserved by each, to terminate
your Service at any time and for any reason, with or without cause.

 



9

 

 

(c)           Notice. Any notice required by the terms of this Agreement shall
be given in writing. It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid, (iii) deposit with Federal Express
Corporation, with shipping charges prepaid or (iv) deposit with any
internationally recognized express mail courier service. Notice shall be
addressed to the Company at its principal executive office and to you at the
address that you most recently provided to the Company in accordance with this
Section 9(c).

 

(d)           Effect on Other Employee Benefit Plans. The value of your RSUs and
the Shares issuable thereunder shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company and/or any
Affiliate thereof, except as such plans otherwise expressly provide.

 

(e)           Entire Agreement. The Notice of Restricted Stock Unit Award, this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied), or the applicable portions thereof, that relate to
the subject matter hereof, including any provisions in any employment agreement
with your Employer or other document relating to these RSUs or any other
equity-based awards.

 

(f)            Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such State.

 

(g)           Plan Discretionary. You understand and acknowledge that the Plan
is wholly discretionary in nature and is governed by United States law. You
understand and acknowledge that the Company and your Employer have reserved the
right to amend, suspend or terminate the Plan at any time, and that the grant of
RSUs in one year or at any time does not in any way create any contractual or
other right to receive future grants of RSUs or benefits in lieu of RSUs in any
future year or in any given amount. You understand and acknowledge that all
determinations with respect to any such future grants, including the times when
RSUs shall be offered, the maximum number of shares subject to such RSUs and the
vesting schedule will be at the sole discretion of the Company.

 

(h)           Extraordinary Compensation. You understand and acknowledge that
the value of the RSUs is an extraordinary item of compensation governed by
United States law, is outside the scope of your employment contract, if any, and
is not to be considered part of your normal or expected compensation for
purposes of calculating severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments. You understand and acknowledge that the right to be granted
RSUs and the right to continue vesting or to receive further grants of RSUs will
terminate effective as of the date upon which you receive notice of termination,
regardless of when the termination is effective.

 



10

 

 

(i)            Participation Ceases When Employment Ceases. You understand and
acknowledge that participation in the Plan ceases upon termination of your
employment or Service for any reason except as may otherwise be explicitly
provided in this Agreement and the Plan.

 

(j)            Authorization to Disclose. You hereby authorize and direct your
Employer to disclose to the Company (and/or any Affiliate thereof) such
information regarding your employment, the nature and amount of your
compensation and the fact and conditions of your participation in the Plan as
your Employer deems necessary or appropriate to facilitate the administration of
the Plan.

 

(k)           Personal Data Authorization. You consent to the collection, use
and transfer of personal data as described in this paragraph. You understand and
acknowledge that the Company and/or its Affiliates hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of Stock or directorships held in the Company, details of all RSUs or any
other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). You further understand and acknowledge that the
Company and/or its Affiliates will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting any of them in the
implementation, administration and management of the Plan. You understand and
acknowledge that these recipients may be located in the United States or
elsewhere. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of administering your
participation in the Plan, including any requisite transfer to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
under the Plan and/or the subsequent holding of shares of Stock on your behalf.
You understand and acknowledge that you may, at any time, view Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Chief Financial Officer of the Company.

 

(l)            Interpretation. For purposes of this Agreement, unless otherwise
specified or the context otherwise requires: (i) the words “include,” “includes”
and “including” is deemed to be followed by the words “without limitation”; (ii)
the word “or” is not exclusive; (iii) the words “herein,” “hereof,” “hereby,”
“hereto” and “hereunder” refer to this Agreement as a whole; (iv) words denoting
the singular have a comparable meaning when used in the plural, and vice-versa;
(v) words denoting any gender include all genders; (vi) references in this
Agreement to sections, exhibits, schedules, attachments and appendices mean the
sections of, and exhibits, schedules, attachments and appendices attached to,
this Agreement; (vii) references in this Agreement to an agreement, instrument
or other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (viii) references in this Agreement to a law, statute or
regulation means such law, statute or regulation as amended from time to time
and includes any successor legislation thereto and any regulations promulgated
thereunder. The headings used herein are for reference only and shall not affect
the construction hereof.

 

SECTION 10.       Definitions.

 

(a)           “Affiliate” of a Person means any other Person that directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. A Person shall be deemed to control another Person if such first Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of such other Person, whether through the
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, a Parent, a Subsidiary and, if the Company is not your Employer, your
Employer will each be deemed to be an Affiliate of the Company.

 



11

 

 

(b)           “Agreement” means this Restricted Stock Unit Agreement.

 

(c)           “Board of Directors” means the Board of Directors of the Company,
as constituted from time to time or, if a Committee has been appointed, such
Committee.

 

(d)           “Cause” means (a) your unauthorized use or disclosure of the
confidential information or trade secrets of the Company or any Affiliate
thereof, which use or disclosure causes material harm to the Company or any
Affiliate thereof, (b) your material breach of any agreement between you and the
Company or any Affiliate thereof, (c) your material failure to comply with the
written policies or rules of your Employer (or any Affiliate thereof, if
applicable to you), (d) your conviction of, or your plea of “guilty” or “no
contest” to, a felony under any applicable laws, (e) your fraud, gross
negligence or willful misconduct in connection with your duties to, or that
causes harm to, the Company or any Affiliate thereof, (f) your continuing
failure to perform assigned duties after receiving written notification of the
failure from the Board of Directors or your Employer, or (g) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or any Affiliate thereof or any of their respective directors, officers
or employees, if the Company or any Affiliate thereof has requested your
cooperation.

 

(e)           “Change in Control” means (i) the consummation of a merger or
consolidation of the Company with or into another entity or (ii) the
dissolution, liquidation or winding up of the Company. The foregoing
notwithstanding, a merger or consolidation of the Company does not constitute a
“Change in Control” if immediately after the merger or consolidation a majority
of the voting power of the capital stock of the continuing or surviving entity,
or any direct or indirect parent corporation of the continuing or surviving
entity, will be owned by the persons who were the Company’s stockholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership of the voting power of the Company’s capital
stock immediately prior to the merger or consolidation.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)           “Committee” means a committee of the Board of Directors, as
described in Section 2 of the Plan.

 

(h)           “Company” means Velodyne LiDAR, Inc., a Delaware corporation.

 

(i)            “Consultant” means a person, excluding Employees and Outside
Directors, who performs bona fide services for the Company, a Parent or a
Subsidiary as a consultant or advisor and who qualifies as a consultant or
advisor under Rule 701(c)(1) of the Securities Act or under Instruction
A.1.(a)(1) of Form S-8 under the Securities Act.

 

(j)            “Date of Grant” means the date specified in the Notice of
Restricted Stock Unit Award, which date shall be the later of (i) the date on
which the Board of Directors resolved to grant the RSUs to you, or (ii) your
first date of Service.

 



12

 

 

(k)           “Employee” means any individual who is a common-law employee of
the Company, a Parent or a Subsidiary.

 

(l)            “Employer” means whichever of the Company, a Parent or a
Subsidiary employs you.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(n)           “Expiration Date” means the expiration date of the RSUs as set
forth in the Notice of Restricted Stock Unit Award.

 

(o)           “Fair Market Value” means the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

 

(p)           “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

 

(q)           “IPO” means the consummation of the first firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act covering the offer and sale by the Company of its
equity securities, as a result of or following which the Shares shall be
publicly held, and “IPO Date” means the date on which the IPO occurs.

 

(r)            “Liquidity Event Requirement” means the requirement that the
Company complete an IPO or Sale Event. The Liquidity Event Requirement will be
deemed satisfied (as to any then outstanding RSUs that have not theretofore been
terminated pursuant to Section 2 of the Agreement) on the earlier to occur of:
(i) an IPO, or (ii) a Sale Event.

 

(s)           “Outside Director” means a member of the Board of Directors who is
not an Employee.

 

(t)            “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

(u)           “Person” shall mean any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, limited liability company or any other entity or organization of
any kind, including a governmental authority.

 

(v)           “Plan” means the Velodyne LiDAR, Inc. 2016 Stock Plan.

 



13

 

 

(w)          “Right of First Refusal” means the Company’s right of first refusal
described in Section 6.

 

(x)           “RSUs” means the Restricted Stock Units granted to you by the
Company as set forth in the Notice of Restricted Stock Unit Award.

 

(y)           “Sale Event” means the consummation of the following transactions
in which holders of Shares receive cash or marketable securities tradable on an
established national or foreign securities exchange: (i) a sale of all or
substantially all of the assets of the Company determined on a consolidated
basis to an unrelated Person; (ii) a merger, reorganization, or consolidation
involving the Company in which the shares of voting stock of the Company
outstanding immediately prior to such transaction represent or are converted
into or exchanged for securities of the surviving or resulting entity
immediately upon completion of such transaction which represent less than 50% of
the outstanding voting power of such surviving or resulting entity; or (iii) the
acquisition of all or a majority of the outstanding voting stock of the Company
in a single transaction or series of related transactions by a Person or group
of Persons. For the avoidance of doubt, an initial public offering, any
subsequent public offering, another capital raising event, and a merger effected
solely to change the Company’s domicile shall not constitute a “Sale Event.” In
addition, a transaction shall not constitute a Sale Event unless such
transaction also qualifies as an event under Treasury Regulation Section
1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treasury
Regulation Section 1.409A-3(i)(5)(vi) (change in the effective control of a
corporation), or Treasury Regulation Section 1.409A-3(i)(5)(vii) (change in the
ownership of a substantial portion of a corporation’s assets).

 

(z)            “Securities Act” means the Securities Act of 1933, as amended.

 

(aa)         “Service” means service as an Employee, Outside Director or
Consultant.

 

(bb)        “Share” means a share of the Stock, as adjusted in accordance with
Section 9 of the Plan (if applicable).

 

(cc)         “Stock” means the Common Stock of the Company.

 

(dd)        “Subsidiary” means any corporation entity (other than the Company)
in an unbroken chain or corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

(ee)         “Termination For Cause” means a termination of your Service by the
Company or your Employer, following a determination by the Company or your
Employer that such termination is for Cause, and evidenced by written notice
from the Company or your Employer to you that such termination of Service is for
Cause.

 

(ff)           “Time-Based Requirement” means the requirement to provide Service
over the period of time set forth in the Notice of Restricted Stock Unit Award.

 



14 



 

(gg)         “Transfer Notice” means the notice of a proposed transfer of Shares
described in Section 6.

 

(hh)         “Transferee” means any Person to whom you have directly or
indirectly transferred any Shares acquired under this Agreement.

 

(ii)           “Vesting Date” means the first date on or before the Expiration
Date upon which both the Time-Based Requirement and the Liquidity Event
Requirement are satisfied.

 



15

 